 Exhibit 10.3

 



 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of July 25, 2016

 

among

 

EXWORKS CAPITAL FUND I, L.P.,

 

as Agent,

 

the Lenders from time to time party hereto,

 

NXT-ID, INC.,

 

as Borrower,

 

and the other parties hereto as Loan Party Obligors

 

 



 

 

 

 

TABLE OF CONTENTS

 

      Page 1 DEFINITIONS. 1         1.1. Certain Defined Terms. 1   1.2.
Accounting Terms and Determinations. 16   1.3. Other Definitional Provisions and
References. 17         2 LOANS. 18         2.1. Amount of Loans 18   2.2.
Protective Advances 18   2.3. Notice of Borrowing; Manner of Revolving Loan
Borrowing 18   2.4. Extension Option 19   2.5. Repayment 19   2.6. Mandatory
Prepayments / Voluntary Termination 19   2.7. Obligations Unconditional 20  
2.8. Reversal of Payments 20         3 INTEREST AND FEES; LOAN ACCOUNT. 21      
  3.1. Interest 21   3.2. Fees 21   3.3. Computation of Interest and Fees 21  
3.4. Loan Account; Monthly Accountings 21   3.5. Further Obligations; Maximum
Lawful Rate 21         4 CONDITIONS PRECEDENT. 22         4.1. Conditions to
Initial Loans 22   4.2. Conditions to all Loans 23         5 COLLATERAL. 23    
    5.1. Grant of Security Interest 23   5.2. Possessory Collateral 24   5.3.
Further Assurances 24   5.4. UCC Financing Statements 24         6 CERTAIN
PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND APPLICATIONS OF
PAYMENTS. 25       6.1. Lock Boxes and Blocked Accounts 25   6.2. Application of
Payments 25   6.3. Notification; Verification 26   6.4. Power of Attorney. 26  
6.5. Disputes 27   6.6. Invoices 28   6.7. Inventory. 28       7
REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS. 28       7.1. Existence
and Authority 28   7.2. Names; Trade Names and Styles 29   7.3. Title to
Collateral; Third Party Locations; Permitted Liens 29   7.4. Accounts and
Chattel Paper 29

 



  -i- 

 

 

  7.5. Electronic Chattel Paper 29   7.6. Capitalization; Investment Property 30
  7.7. Commercial Tort Claims 31   7.8. Jurisdiction of Organization; Location
of Collateral 31   7.9. Financial Statements and Reports; Solvency 32   7.10.
Tax Returns and Payments; Pension Contributions 32   7.11. Compliance with Laws;
Intellectual Property; Licenses. 33   7.12. Litigation 34   7.13. Use of
Proceeds 34   7.14. Insurance 34   7.15. Financial, Collateral and Other
Reporting / Notices 35   7.16. Litigation Cooperation 37   7.17. Maintenance of
Collateral, Etc 37   7.18. Material Contracts 37   7.19. No Default 37   7.20.
No Material Adverse Change 37   7.21. Full Disclosure 37   7.22. Sensitive
Payments 38   7.23. Access to Collateral, Books and Records 38   7.24.
Appraisals 38   7.25. Closing Date Acquisition 38         8 NEGATIVE COVENANTS
38       9 FINANCIAL COVENANTS 40       9.1. Fixed Charge Coverage Ratio 40  
9.2. Minimum EBITDA 41         10 RELEASE, LIMITATION OF LIABILITY AND
INDEMNITY. 41         10.1. Release 41   10.2. Limitation of Liability 41  
10.3. Indemnity 41         11 EVENTS OF DEFAULT AND REMEDIES. 41       11.1.
Events of Default 41   11.2. Remedies with Respect to Lending
Commitments/Acceleration, Etc 44   11.3. Remedies with Respect to Collateral 44
        12 LOAN GUARANTY. 49         12.1. Guaranty 49   12.2. Guaranty of
Payment 49   12.3. No Discharge or Diminishment of Loan Guaranty. 49   12.4.
Defenses Waived 50   12.5. Rights of Subrogation 50   12.6. Reinstatement; Stay
of Acceleration 50   12.7. Information 50   12.8. Termination 51   12.9. Maximum
Liability 51   12.10. Contribution 51   12.11. Liability Cumulative 52

 



  -ii- 

 

 

13 PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.
52       14 AGENT. 54         14.1. Appointment of Agent. 54   14.2. Nature of
Duties of Agent. 54   14.3. Lack of Reliance on Agent. 54   14.4. Certain Rights
of Agent. 55   14.5. Reliance by Agent. 55   14.6. Indemnification of Agent. 55
  14.7. Agent in its Individual Capacity. 55   14.8. Holders of Notes. 55  
14.9. Successor Agent. 56   14.10. Collateral Matters. 56   14.11. Actions with
Respect to Defaults. 57   14.12. Delivery of Information. 57   14.13. Demand. 58
  14.14. Notice of Default. 58   14.15. Intercreditor Matters. 58         15
SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT OF PAYMENTS. 58       16 GENERAL
PROVISIONS. 59         16.1. Notices. 59   16.2. Severability 60   16.3.
Integration 60   16.4. Waivers 60   16.5. Amendments. 61   16.6. Time of Essence
62   16.7. Expenses, Fee and Costs Reimbursement 62   16.8. Benefit of
Agreement; Assignments. 62   16.9. Headings; Construction 65   16.10. USA
PATRIOT Act Notification 65   16.11. Counterparts; Fax/Email Signatures 65  
16.12. GOVERNING LAW 65   16.13. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL;
CONSENT TO SERVICE OF PROCESS 66   16.14. Publication 66   16.15.
Confidentiality 66

 

Perfection Certificate

Annex I Commitments Annex II Agent's Bank Annex III Reporting Exhibit A Form of
Notice of Borrowing Exhibit B Closing Checklist Exhibit C Form of Compliance
Certificate Exhibit D Form of Borrowing Base Certificate Exhibit E Assignment
and Acceptance

 



  -iii- 

 

 

Loan and Security Agreement

 

This Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this "Agreement") is entered into on July 25, 2016
among NXT-ID, INC., a Delaware corporation ("Borrower"), each of the parties
signatory hereto as a Loan Party Obligor (as defined herein), each of the
parties signatory hereto from time to time as Lenders ("Lenders"), and EXWORKS
CAPITAL FUND I, L.P., ("ExWorks") as agent (in such capacity "Agent") for the
Lenders. The Schedules and Exhibits to this Agreement are an integral part of
this Agreement and are incorporated herein by reference.

 

WHEREAS, Borrower and the Loan Party Obligors desire to borrow from Lenders up
to Fifteen Million Dollars ($15,000,000), and Lenders are willing to make
certain loans and to extend credit to Borrower and the Loan Party Obligors of up
to such amount upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of Borrower and the other Loan Party Obligors by Agent and
Lenders, and for other consideration the receipt and adequacy of which are
hereby acknowledged, Borrower, the other Loan Party Obligors, Agent and Lenders
hereby agree as follows:

 

1. DEFINITIONS.

 

1.1. Certain Defined Terms.

 

Unless otherwise defined herein, the following terms are used herein as defined
in the UCC: Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Proceeds, Securities Accounts, Supporting Obligations and Tangible
Chattel Paper.

 

As used in this Agreement, the following terms have the following meanings:

 

"Accounts Advance Rate" means 90%; provided, that if Dilution exceeds 5%, Agent
may, at its option, (A) reduce such advance rate by the number of full or
partial percentage points comprising such excess or (B) establish a Reserve on
account of such excess (the "Dilution Reserve").

 

"Advance Rates" means, collectively, the Accounts Advance Rate, the Intellectual
Property Advance Rate and the Inventory Advance Rate.

 

"Affiliate" means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates; provided, that neither Agent nor any Lender nor any of
any of their Affiliates shall be deemed an "Affiliate" of Borrower for any
purposes of this Agreement. For the purpose of this definition, a "substantial
interest" shall mean the direct or indirect legal or beneficial ownership of
more than ten (10%) percent of any class of equity or similar interest.

 

"Agent" has the meaning given such term in the preamble hereto, and such term
shall include Agent's successors and assigns.

 



 

 

 

"Agreement" has the meaning set forth in the preamble to this Agreement.

 

"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

 

"Blocked Account" has the meaning set forth in Section 6.1.

 

"Borrower" has the meaning set forth in the preamble to this Agreement.

 

"Borrowing Base" means, as of any date of determination, the Dollar Equivalent
amount as of such date of determination of (a) the aggregate amount of Eligible
Accounts multiplied by the Accounts Advance Rate, plus (b) the fair market value
of Eligible Intellectual Property multiplied by the Intellectual Property
Advance Rate, plus (c) the lower of cost or market value of Eligible Inventory
multiplied by the Inventory Advance Rate and minus (d) all Reserves which Agent
has established pursuant to Section 2.1(b) (including those to be established in
connection with any requested Revolving Loan).

 

"Business Day" means a day other than a Saturday or Sunday or any other day on
which Agent or banks in Illinois are authorized or required by law to close.

 

"Business" means conducting the business of mobile commerce, primarily through
the application of secure digital payment technologies, biometric access control
applications, and Department of Defense contracting, in the manner in which it
is being conducted by the Loan Party Obligors on the Closing Date.

 

"Capital Expenditures" means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower, but excluding expenditures made in connection with the acquisition,
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with cash
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced.

 

"Capitalized Lease" means any lease which is or should be capitalized on the
balance sheet of the lessee thereunder in accordance with GAAP.

 

"Change of Control" has the meaning set forth in Section 11.1(l).

 

"Closing Date" means July 25, 2016.

 

"Closing Date Acquisition" means the acquisition by Borrower of all of the
outstanding equity interest of Logicmark on the Closing Date pursuant to the
Closing Date Acquisition Agreement.

 

"Closing Date Acquisition Agreement" means that certain Interest Purchase
Agreement dated as of May 17, 2016 by and among Borrower, Logicmark, Sellers and
Logicmark Investment Partners, LLC as "Seller Representative" thereunder, as
amended by that certain First Amendment to Interest Purchase Agreement and
Warrants, dated July 7, 2016.

 

"Closing Date Preferred Equity Documents" means the Series B Convertible
Preferred Stock of Borrower with the terms and conditions set forth in that
certain Certificate of Designations, Preferences and Rights of the Series B
Convertible Preferred Stock of NXT-ID, Inc., to be filed with the Delaware
Secretary of State on the Closing Date in the form previously delivered to
Agent.

 



 -2- 

 

 

"Closing Date Equity Issuance" means the issuance of 4,500,000 shares of Series
B Convertible Preferred Stock by Borrower on the Closing Date pursuant to the
Closing Date Preferred Equity Documents.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Collateral" means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party Obligor described in Section 5.1.

 

"Collections" has the meaning set forth in Section 6.1.

 

"Compliance Certificate" means a compliance certificate substantially in the
form of Exhibit C hereto to be signed by the Chief Financial Officer or
President of Borrower.

 

"Confidential Information" means confidential information that any Loan Party
furnishes to the Agent and/or Lenders pursuant to any Loan Document concerning
any Loan Party's business, but does not include any such information once such
information has become, or if such information is, generally available to the
public or available to Agent or any Lender (or other applicable Person) from a
source other than the Loan Parties which is not, to the Agent's or such Lender's
knowledge, bound by any confidentiality agreement in respect thereof.

 

"Continuing Director" means (a) any member of the board of directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the board of directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
board of directors by a majority of the Continuing Directors.

 

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party Obligor, Agent,
and the applicable securities intermediary (with respect to a Securities
Account) or bank (with respect to a Deposit Account) or issuer (with respect to
uncertificated securities) which grants Agent "control" (as defined in the UCC)
over such Securities Account, Deposit Account or uncertificated securities, as
the case may be, sufficient to perfect Agent's Lien over such Securities
Account, Deposit Account or uncertificated securities.

 

"Default" means any event which with notice or passage of time, or both, would
constitute an Event of Default.

 

"Default Rate" has the meaning set forth in Section 3.1.

 

"Defaulting Lender" means any Lender that (a) for so long as such failure shall
exist, has failed to make any Revolving Loan or other credit extension or
payment that such Lender is required to make pursuant to the terms of this
Agreement, or (b)(i) has admitted in writing that it is insolvent or (ii) has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment (unless, in the case of any
Lender referred to in this clause (b), Borrower and Agent are reasonably
satisfied that such Lender intends, and has the financial wherewithal and all
approvals required to enable it, to continue to perform its obligations
hereunder as a Lender).

 



 -3- 

 

 

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior six months, that is the result of dividing
the Dollar Equivalent amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower's Accounts
during such period by (b) Borrower's billings with respect to Accounts during
such period.

 

"Dilution Reserve" has the meaning set forth in the definition of Accounts
Advance Rate.

 

"Disqualified Equity Interests" means any equity interests that, by their terms
(or by the terms of any security or other equity interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for other equity interests that would not constitute Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Obligations and the
termination of all of Agent's and Lenders' commitments to extend Revolving Loans
or any other credit accommodation under the Loan Documents), (b) are redeemable
at the option of the holder thereof (except as a result of a change of control
or asset sale, so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Obligations and the termination of all of Agent's and
Lenders' commitments to extend Revolving Loans or any other credit accommodation
under the Loan Documents), in whole or in part, (c) provide for scheduled
mandatory payments of dividends in cash or (d) are or become convertible into or
exchangeable for Indebtedness or any other equity interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 181 days after the Scheduled Maturity Date at any time in effect.

 

"Disregarded Domestic Subsidiary" means a Subsidiary that (i) is treated as a
disregarded entity for U.S. federal income tax purposes and (ii) holds no
properties other than equity (and a de minimis amount of other assets related
thereto) in one or more Foreign Subsidiaries.

 

"Dollar Equivalent" means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in a currency other than Dollars, the equivalent amount in Dollars as determined
by Agent at such time that such amount could be converted into Dollars by Agent
according to prevailing exchange rates selected by Agent.

 

"Dollars" or "$" means United States Dollars.

 

"EBITDA" means, for the applicable period, for the Loan Parties on a
consolidated basis, the sum of Net Income, plus in each case, to the extent
deducted in the calculation of such Net Income, and without duplication, (a)
Interest Expense, plus (b) taxes on income, whether paid, payable or accrued,
plus (c) depreciation expense, plus (d) amortization expense, plus (e) non-cash
stock-based employee compensation expense.

 

"Eligible Account" means, at any time of determination, an Account owned by a
Loan Party Obligor which satisfies the general criteria set forth below and
which is otherwise acceptable to Agent in its Permitted Discretion; provided,
that Agent may, in its Permitted Discretion, change the general criteria for
acceptability of Eligible Accounts and shall notify Borrower of such change
promptly thereafter. An Account shall be deemed to meet the current general
criteria if:

 

(i) neither the Account Debtor nor any of its Affiliates is an Affiliate,
creditor or supplier of any Loan Party;

 



 -4- 

 

 

(ii) it does not remain unpaid more than the earlier to occur of (A) ninety (90)
days after the original invoice date or (B) sixty (60) days after the original
invoice due;

 

(iii) the Account Debtor or its Affiliates are not past due (or past any of
applicable dates referenced in clause (ii) above) on other Accounts owing to all
Loan Party Obligors comprising more than 25% of all of the Accounts owing to all
Loan Party Obligors by such Account Debtor or its Affiliates;

 

(iv) [intentionally omitted];

 

(v) no covenant, representation or warranty contained in this Agreement or any
other Loan Document with respect to such Account (including any of the
representations set forth in Section 7.4) has been breached;

 

(vi) the Account is not subject to any contra relationship, counterclaim,
dispute or set-off;

 

(vii) other than with respect Accounts owing by LG Corporation and its
subsidiaries, the Account Debtor's chief executive office or principal place of
business is located in the United States, unless (x)(A) the sale is fully backed
by a letter of credit, guaranty or acceptance acceptable to Agent in its sole
discretion and, if backed by a letter of credit, such letter of credit has been
issued or confirmed by a bank satisfactory to Agent in its sole discretion, is
sufficient to cover such Account and, if required by Agent, the original of such
letter of credit has been delivered to Agent or Agent's agent and the issuer
thereof notified of the assignment of the proceeds of such letter of credit to
Agent or (B) such Account is subject to credit insurance payable to Agent issued
by an insurer and on terms, conditions and in an amount acceptable to Agent in
its sole discretion and (y) Agent has consented in writing to the inclusion of
such Account as an Eligible Account in its sole discretion;

 

(viii) it is payable solely in Dollars;

 

(ix) it is absolutely owing to the applicable Loan Party Obligor and does not
arise from a sale on a bill-and-hold, guarantied sale, sale-or-return,
sale-on-approval, consignment, retainage or any other repurchase or return basis
or consist of progress billings;

 

(x) Agent shall have verified the Account in a manner satisfactory to Agent;

 

(xi) the Account Debtor is not the United States of America or any state or
political subdivision (or any department, agency or instrumentality thereof),
unless the applicable Loan Party Obligor has complied with the Assignment of
Claims Act of 1940 (31 U.S.C. §203 et seq.) or other applicable similar state or
local law in a manner satisfactory to Agent;

 

(xii) it is at all times subject to Agent's duly perfected, first-priority
security interest and to no other Lien that is not a Permitted Lien, and the
goods giving rise to such Account (A) were not, at the time of sale, subject to
any Lien except Permitted Liens and (B) have been sold by the applicable Loan
Party Obligor to the Account Debtor in the ordinary course of the applicable
Loan Party Obligor's business and delivered to and accepted by the Account
Debtor, or the services giving rise to such Account have been performed by the
applicable Loan Party Obligor and accepted by the Account Debtor in the ordinary
course of the applicable Loan Party Obligor's business;

 



 -5- 

 

 

(xiii) the Account is not evidenced by Chattel Paper or an Instrument of any
kind (unless such Chattel Paper or Instrument is delivered to Agent in
accordance with Section 5.2) and has not been reduced to judgment;

 

(xiv) the Account Debtor's total indebtedness to all Loan Party Obligors does
not exceed the amount of any credit limit established by the Loan Party Obligors
or Agent and the Account Debtor is otherwise deemed to be creditworthy by Agent;
provided, that Accounts which are deemed to be ineligible solely by reason of
this clause (xiv) shall be considered Eligible Accounts to the extent the amount
of such Accounts does not exceed the lower of such credit limits;

 

(xv) there are no facts or circumstances existing, or which could reasonably be
anticipated to occur, which might result in any adverse change in the Account
Debtor's financial condition or impair or delay the collectability of all or any
portion of such Account;

 

(xvi) Agent has been furnished with all documents and other information
pertaining to such Account which Agent has requested, or which the Loan Party
Obligors are obligated to deliver to Agent, pursuant to this Agreement;

 

(xvii) the applicable Loan Party Obligor has not made an agreement with the
Account Debtor to extend the time of payment thereof beyond the time periods set
forth in clause (ii) above;

 

(xviii) the applicable Loan Party Obligor has not posted a surety or other bond
in respect of the contract under which such Account arose; and

 

(xix) the Account Debtor is not subject to any proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law.

 

"Eligible Intellectual Property" means, at any time of determination, United
States registered Intellectual Property owned by the Loan Party Obligors which
is included in the most recent appraisal of the Intellectual Property of the
Loan Party Obligors received by Agent in form and substance acceptable to Agent,
that complies with each of the representations and warranties respecting
Intellectual Property made in the Loan Documents and which is otherwise
acceptable to Agent in its Permitted Discretion. It is understood and agreed
that on the Closing Date, and unless and until Agent obtains a more recent
appraisal, the amount of Eligible Intellectual Property shall be deemed to be
$26,300,000, minus the amount of any mandatory prepayments required to be made
pursuant to Section 2.6(a) as a result of the disposition or other loss of any
Eligible Intellectual Property.

 

"Eligible Inventory" means, at any time of determination, finished goods
Inventory (other than packaging materials and supplies) owned by any Loan Party
Obligor which satisfies the general criteria set forth below and which is
otherwise acceptable to Agent in its Permitted Discretion; provided, that Agent
may, in its Permitted Discretion, change the general criteria for acceptability
of Eligible Inventory and shall notify Borrower of such change promptly
thereafter. Inventory shall be deemed to meet the current general criteria if:

 

(i) it consists of finished goods but not raw materials or work-in-progress;

 

(ii) it is in good, new and saleable condition;

 



 -6- 

 

 

(iii) it is not slow-moving, obsolete, damaged, contaminated, unmerchantable,
returned, rejected, discontinued or repossessed;

 

(iv) it is not in the possession of a processor, consignee or bailee, or located
on premises leased or subleased to Borrower, or on premises subject to a
mortgage in favor of a Person other than Agent, unless such processor,
consignee, bailee or mortgagee or the lessor or sublessor of such premises, as
the case may be, has executed and delivered all documentation which Agent shall
require to evidence the subordination or other limitation or extinguishment of
such Person's rights with respect to such Inventory and Agent's right to gain
access thereto; provided, that, at the election of Agent in its sole discretion,
this clause (iv) may be waived with respect to Inventory located on a premises
for which Agent has established a rent or other similar Reserve satisfactory to
Agent in its sole discretion);

 

(v) it does not consist of fabricated parts, consigned items, supplies or
packaging;

 

(vi) it meets all standards imposed by any Governmental Authority;

 

(vii) it conforms in all respects to any covenants, warranties and
representations set forth in this Agreement and each other Loan Document;

 

(viii) it is at all times subject to Agent's duly perfected, first priority
security interest and no other Lien except a Permitted Lien;

 

(ix) it is not purchased or manufactured pursuant to a license agreement that is
not assignable to each of Agent and its transferees; and

 

(x) it is situated at a Collateral location listed in Section 1(c) or 1(d) of
the Perfection Certificate or other location of which Agent has been notified as
required by Section 7.8, in each case which location must be in the continental
United States.

 

"ERISA" means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code and Section 302 of ERISA).

 

"ERISA Event" means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party or any ERISA Affiliate.

 



 -7- 

 

 

"Event of Default" has the meaning set forth in Section 11.1.

 

"Excess Availability" means the amount, as determined by Agent, calculated at
any date, equal to the difference of (a) the lesser of (i) the Maximum Revolving
Facility Amount, minus Reserves against the Maximum Revolving Facility Amount,
and (ii) the Borrowing Base minus Reserves against the Borrowing Base, and minus
(b) the outstanding balance of all Revolving Loans.

 

"Excluded Property" means each of the following: (i) any permit, lease, license,
contract or other agreement (or any equipment owned by any Loan Party Obligor
that is subject to a purchase money Lien or a Capitalized Lease that is
permitted pursuant to this Agreement) to which any Loan Party Obligor is a
party, which permit, lease, license, contract or other agreement (and in the
case of any such equipment, the contract or other agreement in which the
purchase money Lien is granted or the applicable Capitalized Lease) prohibits
the creation by such Loan Party Obligor of a Lien thereon, but only, in each
case, to the extent, and for so long as, such prohibition is not removed,
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC
(including Sections 9-406, 9-407, 9-408 or 9-409 thereof) or any other
applicable law and with respect to any such equipment, for so long as the
Indebtedness secured by the applicable Lien or the applicable Capitalized Lease
has not been repaid in full, (ii) any intent-to-use trademark or service mark
application if granting such Lien or the exercise of Agent's remedies under the
Loan Documents would result in an assignment of such application to Agent that
would be deemed to invalidate, void, cancel or abandon such application;
provided, that the foregoing exclusion shall in no way be construed to include
an amendment to allege use or statement of use and (iii) any voting stock
(within the meaning of Treasury Regulations § 1.956-2(c)(2)) in excess of 65% of
the outstanding voting stock of any Foreign Subsidiary or Disregarded Domestic
Subsidiary which, pursuant to the terms of this Agreement, is not required to
guaranty the Obligations. For the avoidance of doubt, any and all proceeds,
products, substitutions or replacements of any property described in clauses
(i), (ii) and (iii) above shall not constitute Excluded Property (unless such
proceeds, products, substitutions or replacements would itself constitute
property described in clauses (i), (ii) or (iii) above).

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of a Lender, its lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof); (b) in the case of a
Non-U.S. Recipient (as defined in Section 13(e)), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Non-U.S. Recipient with
respect to an applicable interest in a Revolving Loan or commitment pursuant to
a law in effect on the date on which Non-U.S. Recipient becomes a party to this
Agreement or acquires a participation, except in each case to the extent that,
pursuant to Section 13 amounts with respect to such Taxes were payable either to
such Non-U.S. Recipient assignor (or the Lender granting such participation)
immediately before such assignment or grant of participation; (c) United States
federal withholding Taxes that would not have been imposed but for such
Recipient's failure to comply with Section 13(e) (except where the failure to
comply with Section 13(e) was the result of a change in law, ruling, regulation,
treaty, directive, or interpretation thereof by a Governmental Authority after
the date the Recipient became a party to this Agreement or a Participant) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 



 -8- 

 

 

"Existing Preferred Equity Documents" means the Series A Convertible Preferred
Stock of Borrower with the terms and conditions set forth in that certain
Certificate of Designations, Preferences and Rights of the Series A Convertible
Preferred Stock of NXT-ID, Inc. filed with the Secretary of State of the State
of Delaware on April 5, 2016, file number 5106921, as amended by that certain
Certificate of Amendment filed with the Secretary of State of the State of
Delaware on June 30, 2016, file number 5106921, as further amended by that
certain Certificate of Amendment to be filed with the Secretary of State of the
State of Delaware on the Closing Date, in the form previously delivered to
Agent.

 

"Extraordinary Receipts" means any cash or cash equivalents received by or paid
to or for the account of any Loan Party not in the ordinary course of business,
including amounts received in respect of foreign, United States, state or local
tax refunds, purchase price adjustments, indemnification payments and pension
plan reversions.

 

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

"Fee Letter" means that certain letter agreement regarding fees dated as of the
Closing Date between ExWorks and Borrower.

 

"FIRREA" means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

"Fiscal Year" means the fiscal year of Borrower which ends on December 31 of
each year.

 

"Fixed Charges" means, for the period in question, on a consolidated basis, the
sum of (a) all principal payments scheduled or required to be made during or
with respect to such period in respect of Indebtedness of the Loan Parties, plus
(b) all Interest Expense of the Loan Parties for such period paid or required to
be paid in cash during such period, plus (c) all taxes of the Loan Parties paid
or required to be paid for such period and plus (d) all cash distributions,
dividends, redemptions and other cash payments made or required to be made
during such period with respect to equity securities issued by any Loan Party.

 

"Foreign Subsidiary" means any Subsidiary that is not incorporated or organized
under the laws of a State within the United States of America or the District of
Columbia, and that is a "controlled foreign corporation" within the meaning of
Section 957 of the Code with respect to which a Loan Party is a "U.S.
shareholder" within the meaning of Section 951(b) of the Code. Unless the
context indicates otherwise, references to a Foreign Subsidiary shall be deemed
to refer to a Foreign Subsidiary of Borrower.

 

"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession) which are applicable to the circumstances as of the date
of determination, in each case consistently applied.

 

"Governing Documents" means, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.

 



 -9- 

 

 

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

"Guaranty" or "Guarantied", as applied to any Indebtedness, liability or other
obligation, means (a) a guaranty, directly or indirectly, in any manner,
including by way of endorsement (other than endorsements of negotiable
instruments for collection in the ordinary course of business), of any part or
all of such Indebtedness, liability or obligation and (b) an agreement,
contingent or otherwise, and whether or not constituting a guaranty, assuring,
or intended to assure, the payment or performance (or payment of damages in the
event of non-performance) of any part or all of such Indebtedness, liability or
obligation by any means (including the purchase of securities or obligations,
the purchase or sale of property or services or the supplying of funds).

 

"Indebtedness" means (without duplication), with respect to any Person, (a) all
obligations or liabilities, contingent or otherwise, for borrowed money, (b) all
obligations represented by promissory notes, bonds, debentures or the like, or
on which interest charges are customarily paid, (c) all liabilities secured by
any Lien on property owned or acquired, whether or not such liability shall have
been assumed, (d) all obligations of such Person under conditional sale or other
title-retention agreements relating to property or assets purchased by such
Person, (e) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (excluding trade payables which are not
ninety days past the invoice date incurred in the ordinary course of business,
but including the maximum potential amount payable under any earn-out or similar
obligations), (f) all Capitalized Leases of such Person, (g) all obligations
(contingent or otherwise) of such Person as an account party or applicant in
respect of letters of credit and bankers' acceptances or in respect of financial
or other hedging obligations, (h) all equity interests issued by such Person
subject to repurchase or redemption at any time on or prior to the Scheduled
Maturity Date, other than voluntary repurchases or redemptions that are at the
sole option of such Person or repurchase or redemptions payable solely in common
equity interests of Borrower or preferred equity interests of Borrower that do
not constitute Disqualified Equity Interests, (i) all principal outstanding
under any synthetic lease, off-balance sheet loan or similar financing product
and (j) all Guaranties, endorsements (other than for collection in the ordinary
course of business) and other contingent obligations in respect of the
obligations of others.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

"Intellectual Property" means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

"Intellectual Property Advance Rate" means 75%.

 

"Interest Expense" means, for the applicable period, for the Loan Parties on a
consolidated basis, total interest expense (including interest attributable to
Capitalized Leases in accordance with GAAP) and fees with respect to outstanding
Indebtedness.

 



 -10- 

 

 

"Inventory Advance Rate" means 75%.

 

"Investment Affiliate" means any fund or investment vehicle that (a) is
organized by a Person for the purpose of making equity or debt investments in
one or more companies and (b) is controlled by, or under common control with,
such Person. For purposes of this definition "control" means the power to direct
or cause the direction of management and policies of a Person, whether by
contract or otherwise.

 

"Investment Property" means the collective reference to (a) all "investment
property" as such term is defined in Section 9-102 of the UCC, (b) all
"financial assets" as such term is defined in Section 8-102(a)(9) of the UCC and
(c) whether or not constituting "investment property" as so defined, all Pledged
Equity.

 

"Issuers" means the collective reference to each issuer of Investment Property.

 

"Judgment Currency" has the meaning set forth in Section 10.3(b).

 

"Lender" has the meaning set forth in the preamble to this Agreement, and such
term shall include each Lenders' respective successors and assigns.

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title-retention agreement, the interest of a lessor under a capital lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.

 

"Loan Account" has the meaning set forth in Section 3.4.

 

"Loan Documents" means, collectively, this Agreement and all promissory notes,
guaranties, security agreements, mortgages, certificates, landlord's agreements,
Control Agreements, the Fee Letter, any Subordination Agreements, and all other
agreements, documents and instruments now or hereafter executed or delivered by
Borrower, any Loan Party, or any Other Obligor in connection with, or to
evidence the transactions contemplated by, this Agreement.

 

"Loan Guaranty" means Section 12.

 

"Loan Party" means, individually, Borrower, or any Subsidiary; and "Loan
Parties" means, collectively, Borrower and all Subsidiaries.

 

"Loan Party Obligor" means, individually, Borrower or any Obligor that is a Loan
Party; and "Loan Party Obligors" means, collectively, Borrower and each Loan
Party Obligor.

 

"Lock Box" has the meaning set forth in Section 6.1.

 

"Logicmark" means Logicmark, LLC, a Delaware limited liability company

 

"Logicmark Earnout" mean the obligations of Borrower, pursuant to Section 2(h)
of the Closing Date Acquisition Agreement, to make any "Earn-Out Payment", as
such term is defined in the Closing Date Acquisition Agreement.

 



 -11- 

 

 

"Logicmark Equity Documents" means the documents, agreements, certificates and
other instruments entered into or delivered by Borrower in connection with the
Logicmark Equity Issuance, in each case in form and substance reasonably
satisfactory to Agent.

 

"Logicmark Equity Issuance" means the issuance common equity interests of
Borrower or preferred equity interests of Borrower that do not constitute
Disqualified Equity Interests, in each case after the Closing Date for the sole
purpose of substantially concurrent repayment of the Logicmark Seller Note or
the Logicmark Earnout.

 

"Logicmark Security Agreement" means that certain Subordinated Security
Agreement dated as of the Closing Date between Borrower, Logicmark and Logicmark
Investment Partners, LLC, in its capacity as Seller Representative, regarding
the Logicmark Seller Note.

 

"Logicmark Seller Note" means that certain Secured Subordinated Promissory Note
issued on the Closing Date by Borrower to Logicmark Investment Partners, LLC as
"Seller Representative" in the original principal amount of $2,500,000.

 

"Logicmark Subordination Agreement" means that certain letter agreement dated as
of the Closing Date regarding the subordination of the Logicmark Earnout, the
Logicmark Seller Note and the Logicmark Security Agreement by and among Sellers
and Borrower and acknowledged and agreed to by Agent.

 

"Material Adverse Effect" means any event, act, omission, condition or
circumstance which, which individually or in the aggregate, has or could
reasonably be expected to have a material adverse effect on (a) the business,
operations, prospects, properties, assets or condition, financial or otherwise,
of any Loan Party or any Other Obligor, as applicable, (b) the ability of any
Loan Party or any Other Obligor, as applicable, to perform any of its
obligations under any of the Loan Documents or (c) the validity or
enforceability of, or Agents' and Lenders' rights and remedies under, any of the
Loan Documents.

 

"Material Contract" means has the meaning set forth in Section 7.18.

 

"Maturity Date" means the Scheduled Maturity Date (or, if earlier, the
Termination Date), or such earlier date as the Obligations may be accelerated in
accordance with the terms of this Agreement (including pursuant to Section
11.2).

 

"Maximum Lawful Rate" has the meaning set forth in Section 3.5.

 

"Maximum Liability" has the meaning set forth in Section 12.9.

 

"Maximum Revolving Facility Amount" means $15,000,000.

 

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

"Net Income" means, for the applicable period, for Borrower individually or for
the Loan Parties on a consolidated basis, as applicable, the net income (or
loss) of Borrower individually or of the Loan Parties on a consolidated basis,
as applicable, for such period, excluding any gains or non-cash losses from
dispositions, any extraordinary gains or extraordinary non-cash losses and any
gains or non-cash losses from discontinued operations, in each case of Borrower
individually or of the Loan Parties on a consolidated basis, as applicable, for
such period.

 



 -12- 

 

 

"Non-Paying Guarantor" has the meaning set forth in Section 12.10.

 

"Non-U.S. Recipient" has the meaning set forth in Section 13(e)(ii).

 

"Notice of Borrowing" has the meaning set forth in Section 2.3.

 

"Obligations" means all present and future Revolving Loans, advances, debts,
liabilities, fees, expenses, obligations, guaranties, covenants, duties and
indebtedness at any time owing by Borrower or any Loan Party Obligor to Agent or
any Lender, evidenced by this Agreement, any other Loan Document or otherwise in
connection herewith or therewith, whether arising from an extension of credit,
guaranty, indemnification or otherwise, whether direct or indirect (including
those acquired by assignment), whether absolute or contingent, whether due or to
become due and whether arising before or after the commencement of a proceeding
under the Bankruptcy Code or any similar statute.

 

"Obligor" means any guarantor, endorser, acceptor, surety or other Person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations.

 

"Other Obligor" means any Obligor other than any Loan Party Obligor.

 

"Other Taxes" means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

"Participant" has the meaning set forth in Section 16.10.

 

"Paying Guarantor" has the meaning set forth in Section 12.10.

 

"PBGC" means the Pension Benefit Guaranty Corporation.

 

"Pension Act" means the Pension Protection Act of 2006.

 

"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.

 

"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

"Permitted Discretion" means a determination made by Agent in the exercise of
reasonable (from the perspective of an asset-based secured lender) business
judgment.

 



 -13- 

 

 

"Permitted Indebtedness" means: (a) the Obligations; (b) the Indebtedness
existing on the date hereof described in Section 6 of the Perfection
Certificate; in each case along with extensions, refinancings, modifications,
amendments and restatements thereof; provided, that (i) the principal amount
thereof is not increased, (ii) if such Indebtedness is subordinated to any or
all of the Obligations, the applicable subordination terms shall not be modified
without the prior written consent of Agent and (iii) the terms thereof are not
modified to impose more burdensome terms upon any Loan Party; (c) subject in
each case to the Logicmark Subordination Agreement, the Logicmark Earnout and
the Logicmark Seller Note; (d) capitalized leases and purchase-money
Indebtedness secured by Permitted Liens in an aggregate amount not exceeding
$50,000 at any time outstanding; and (e) Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business.

 

"Permitted Liens" means (a) purchase-money security interests in specific items
of Equipment securing Permitted Indebtedness described under clause (c) of the
definition of Permitted Indebtedness; (b) liens for taxes, fees, assessments, or
other governmental charges or levies, either not delinquent or being contested
in good faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained provided the same have no priority
over any of Agent's security interests; (c) liens of warehousemen, materialmen,
mechanics, carriers, or other similar liens arising in the ordinary course of
business and securing obligations which are not delinquent or are being
contested in good faith by appropriate proceedings (which proceedings have the
effect of preventing the enforcement of such lien) for which adequate reserves
in accordance with GAAP are being maintained; (d) liens which constitute
banker's liens, rights of set-off, or similar rights as to deposit accounts or
other funds maintained with a bank or other financial institution (but only to
the extent such banker's liens, rights of set-off or other rights are in respect
of customary service charges relative to such deposit accounts and other funds,
and not in respect of any loans or other extensions of credit by such bank or
other financial institution to any Loan Party); (e) cash deposits or pledges to
secure the payment of worker's compensation, unemployment insurance, or other
social security benefits or obligations, public or statutory obligations, surety
or appeal bonds, bid or performance bonds, or other obligations of a like nature
incurred in the ordinary course of business; and (f) subject to the Logicmark
Subordination Agreement, liens on assets of Borrower and Logicmark in each case
solely to secure the Logicmark Earnout and the Logicmark Seller Note pursuant to
the Logicmark Security Agreement.

 

"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.

 

"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) maintained for employees of any Loan Party or
any such plan to which any Loan Party (or with respect to any plan subject to
Section 412 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.

 

"Pledged Equity" means the equity interests listed on Sections 1(f) and 1(g) of
the Perfection Certificate, together with any other equity interests,
certificates, options, or rights or instruments of any nature whatsoever in
respect of the equity interests of any Person that may be issued or granted to,
or held by, any Loan Party Obligor while this Agreement is in effect, and
including, to the extent attributable to, or otherwise related to, such pledged
equity interests, all of such Loan Party Obligor's (a) interests in the profits
and losses of each Issuer, (b) rights and interests to receive distributions of
each Issuer's assets and properties and (c) rights and interests, if any, to
participate in the management or each Issuer related to such pledged equity
interests.

 



 -14- 

 

 

"Prepayment Event" means: (a) any sale (other than sales of inventory in the
ordinary course of business), transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of any Loan Party
Obligor; (b) any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any of any Loan Party Obligor; (c) the issuance by any Loan Party to
any Person (other than issuances to Borrower by another Loan Party) of any
equity interests after the Closing Date, or the receipt by any Loan Party of any
capital contribution from any Person (other than from another Loan Party) after
the Closing Date, in all cases with respect to this clause (c) excluding the
Logicmark Equity Issuance so long as the payment of the Logicmark Earnout or
Logicmark Seller Note made with the proceeds thereof is permitted pursuant to
the Logicmark Subordination Agreement; (d) the incurrence by any Loan Party of
any Indebtedness not permitted by this Agreement; and (e) the receipt by any
Loan Party of any Extraordinary Receipts.

 

"Pro Rata Share" means, with respect to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender's portion of the Revolving
Commitment (provided, that if the Revolving Commitment has terminated, the
numerator shall be the sum of such Lender's portion of the outstanding principal
balance of the Revolving Loan), in each case as set forth in Annex I to this
Agreement (as adjusted in accordance with this Agreement or as a result of an
assignment pursuant to an Assignment and Acceptance), and the denominator of
which is the aggregate Revolving Commitment of all Lenders (provided, that if
the Revolving Commitment has been terminated, the denominator shall be the sum
of the aggregate amount of the outstanding principal balance of the Revolving
Loans).

 

"Protective Advances" has the meaning set forth in Section 2.2.

 

"Qualified Cash" means, as of any date of determination, the amount of
immediately available unencumbered cash on hand of Borrower that is in a Deposit
Account that is maintained by a branch office of the bank or securities
intermediary located within the United States and subject to a Control Agreement
in favor of Agent.

 

"Recipient" means Agent, any Lender, Participant, or any other recipient of any
payment to be made by or on account of any Obligation of any Loan Party under
this Agreement or any other Loan Document, as applicable.

 

"Register" has the meaning set forth in Section 16.9(a).

 

"Released Parties" has the meaning set forth in Section 10.1.

 

"Replacement Lender" has the meaning given such term in Section 16.8(j).

 

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty day notice period has been waived.

 

"Required Lenders" means Lenders holding more than fifty percent (50%) of the
Revolving Commitment (or if the Revolving Commitment has been terminated,
Lenders holding more than fifty percent (50%) of the then aggregate outstanding
principal balance of the Revolving Loans.

 

"Reserves" has the meaning set forth in Section 2.1(b).

 

"Restricted Accounts" means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the ordinary course of business, or (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan.

 



 -15- 

 

 

"Revolving Commitment" has the meaning given such term in Section 2.1(a).

 

"Revolving Loans" has the meaning set forth in Section 2.1(a).

 

"Scheduled Maturity Date" means July 25, 2017, as such date may be extended
pursuant to Section 2.9.

 

"Securities Act" means the Securities of Act of 1933, as amended.

 

"Sellers" means, collectively, Logicmark Investment Partners, LLC, a Delaware
limited liability company, Gottlieb Family, LLC, a Virginia limited liability
company, Ben Cornett, Kevin O'Connor and Generation3 Partners I, LLC, a Delaware
limited liability company.

 

"Stated Rate" has the meaning set forth in Section 3.5.

 

"Subordinated Debt" means, collectively, any Indebtedness of any Loan Party
Obligor that is subordinated to the Obligations and that has been approved by
Agent in its reasonable judgment.

 

"Subordinated Debt Documents" means, collectively, any and all agreements,
documents and instruments executed and delivered thereunder or in connection
therewith, or in connection with any Subordinated Debt, each as amended,
modified, supplemented or restated, except to the extent prohibited by the terms
of this Agreement or the applicable Subordination Agreement.

 

"Subordination Agreement" means, collectively, any subordination agreement or
subordination provisions relating to any Subordinated Debt.

 

"Subsidiary" means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination. Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of Borrower.

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

"Termination Date" means the date on which all of the Obligations have been paid
in full in cash and all of Agent's and Lenders' commitments under this Agreement
and under each of the other Loan Documents have been terminated.

 

"UCC" means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of Illinois or other applicable jurisdiction.

 

1.2. Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower or
Agent shall so request, Agent and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower shall provide to Agent financial statements and
other documents required under this Agreement and the other Loan Documents which
include a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (Codification of Accounting Standards
825-10) to value any Indebtedness or other liabilities of any Loan Party at
"fair value", as defined therein.

 



 -16- 

 

 

Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, in the event of a
change in GAAP after the Closing Date requiring all leases to be capitalized,
only those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would constitute Capitalized Leases on the
Closing Date shall be considered Capitalized Leases (and all other such leases
shall constitute operating leases) and all calculations and deliverables under
this Agreement or the other Loan Documents shall be made in accordance therewith
(other than the financial statements delivered pursuant to this Agreement;
provided that all such financial statements delivered to Agent in accordance
with the terms of this Agreement after the date of such change in GAAP shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such change).

 

1.3. Other Definitional Provisions and References.

 

References in this Agreement to "Articles", "Sections", "Annexes", "Exhibits" or
"Schedules" shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. "Include", "includes" and
"including" shall be deemed to be followed by "without limitation". "Or" shall
be construed to mean "and/or". Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such Person.
References "from" or "through" any date mean, unless otherwise specified, "from
and including" or "through and including", respectively. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds. Time is of the essence for each performance
obligation of the Loan Parties under this Agreement and each Loan Document. All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication. References to any statute or act shall include all
related current regulations and all amendments and any successor statutes, acts
and regulations. References to any agreement, instrument or document (a) shall
include all schedules, exhibits, annexes and other attachments thereto and (b)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, restated, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein or in any other Loan
Document). The words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Unless
otherwise specified herein Dollar ($) baskets set forth in the representations
and warranty, covenants and event of default provisions of this Agreement (and
other similar baskets) are calculated as of each date of measurement by the
Dollar Equivalents thereof as of such date of measurement.

 



 -17- 

 

 

2. LOANS.

 

2.1. Amount of Loans.

 

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
Lender severally, and not jointly, shall, in accordance with its Pro Rata Share,
from time to time prior to the Maturity Date, at Borrower's request, make
revolving loans to Borrower ("Revolving Loans"); provided, that after giving
effect to each such Revolving Loan, the sum of the outstanding balance of all
Revolving Loans will not exceed the lesser of (x) the Maximum Revolving Facility
Amount and (y) the Borrowing Base (such commitment being referred to herein as
the "Revolving Commitment"). All Revolving Loans shall be made in and repayable
in Dollars. The failure of a Defaulting Lender to fund its Pro Rata Share of a
Revolving Loan (or its ratable share of any other credit extension or payment)
required hereunder shall not relieve any other Lender of its obligation to fund
its Pro Rata Share of such Revolving Loan (or, as applicable, its ratable share
of such other credit extension or payment), but neither any other Lender nor
Agent shall be responsible for the failure of any Defaulting Lender to fund its
Pro Rata Share of any Revolving Loan (or its ratable share of any other credit
extension or payment) required hereunder.

 

(b) Reserves. Agent may, with or without notice to Borrower (provided, that
Agent shall endeavor to give prompt notice thereof to Borrower), from time to
time establish and revise reserves against the Borrowing Base and the Maximum
Revolving Facility Amount in such amounts and of such types as Agent deems
appropriate in its sole discretion ("Reserves") to reflect (i) events,
conditions, contingencies or risks which affect or may affect (A) the Collateral
or its value, or the security interests and other rights of Agent and Lenders in
the Collateral or (B) the assets, business or prospects of Borrower or any Loan
Party Obligor (including the Dilution Reserve), (ii) Agent's good faith concern
that any Collateral report or financial information furnished by or on behalf of
Borrower or any Loan Party Obligor to Agent or any Lender is or may have been
incomplete, inaccurate or misleading in any material respect, (iii) any fact or
circumstance which Agent determines in good faith constitutes, or could
constitute, a Default or Event of Default, or (iv) any other events or
circumstances which Agent determines in good faith make the establishment or
revision of a Reserve prudent. In no event shall the establishment of a Reserve
in respect of a particular actual or contingent liability obligate Agent or any
Lender to make advances to pay such liability or otherwise obligate Agent or any
Lender with respect thereto.

 

2.2. Protective Advances. Notwithstanding any contrary provision of this
Agreement or any other Loan Document, at any time (a) after the occurrence and
during the continuance of a Default or Event of Default or (b) that any of the
other applicable conditions precedent set forth in Section 4 or otherwise are
not satisfied, Agent is authorized by Borrower, from time to time, in Agent's
sole discretion, to make such Revolving Loans to, or for the benefit of,
Borrower, as Agent in its sole discretion deems necessary or desirable (i) to
preserve or protect the Collateral, or any portion thereof, or (ii) to enhance
the likelihood of repayment of the Obligations (the Revolving Loans described in
this Section 2.2 shall be referred to as "Protective Advances") without the
consent of any Lender for a period of up to 30 calendar days, so long as Agent
has not been instructed by Required Lenders to cease making Protective Advances.
Notwithstanding any contrary provision of this Agreement or any other Loan
Document, Agent may disburse the proceeds of any Protective Advance to Borrower
or to such other Person(s) as Agent determines in its sole discretion. All
Protective Advances shall be payable immediately upon demand.

 

2.3. Notice of Borrowing; Manner of Revolving Loan Borrowing. Borrower shall
request each Revolving Loan by submitting a Notice of Borrowing to Agent
substantially in the form of Exhibit A hereto (each such request a "Notice of
Borrowing"). Upon receipt of a Notice of Borrowing, Agent shall promptly notify
Lenders of such request. Subject to the terms and conditions of this Agreement,
each Lender shall deliver its Pro Rata Share of the Revolving Loan requested in
the Notice of Borrowing to Agent, as specified in Section 15. Upon receipt of
each Lender's Pro Rata Share of the requested Revolving Loan, Agent shall
deliver the proceeds of such Revolving Loan to any account of Borrower as
Borrower may specify at a bank acceptable to Agent (provided, that such account
must be one identified on Section 3 of the Perfection Certificate and approved
by Agent as an account to be used for funding of loan proceeds) by wire transfer
of immediately available funds (a) on the same day if the Notice of Borrowing is
received by Agent on or before 10:00 a.m. Central Time on a Business Day or
(b) on the immediately following Business Day if the Notice of Borrowing is
received by Agent after 10:00 a.m. Central Time on a Business Day or on a day
that is not a Business Day. Agent shall charge to the Revolving Loan Agent's
usual and customary fees for the wire transfer of each Revolving Loan.

 



 -18- 

 

 

2.4. Extension Option. So long as no Event of Default shall have occurred and be
continuing, Borrower shall have two annual options to extend the Scheduled
Maturity Date by one-year increments. Borrower may exercise such option by
delivering written notice (each an "Extension Notice") to Agent of its intent to
exercise such extension option, no less than 60 days and no more than 90 days
prior to the Scheduled Maturity Date then in effect. Each Extension Notice shall
be executed by the chief executive officer or principal financial officer of the
Borrower and shall certify that no Event of Default has occurred and is
continuing on the date of such Extension Notice. Upon delivery of each Extension
Notice, the Scheduled Maturity Date shall be extended to the date that is one
year after the Scheduled Maturity Date then in effect. For avoidance of doubt,
in no event shall the Scheduled Maturity Date be later than July 25, 2019.

 

2.5. Repayment.

 

(a) Revolving Loans. If at any time for any reason whatsoever (including as a
result of currency fluctuations), the outstanding balance of all Revolving Loans
exceeds the lesser of (x) the Maximum Revolving Facility Amount and (y) the
Borrowing Base, then, in each case, Borrower will immediately pay to Agent such
amounts as shall cause Borrower to eliminate such excess.

 

(b) Maturity Date Payments. All remaining outstanding monetary Obligations
(including, without limitation, all Revolving Loans and all accrued and unpaid
fees described in Section 3.2) shall be payable in full on the Maturity Date.

 

2.6. Mandatory Prepayments / Voluntary Termination.

 

(a) Certain Mandatory Prepayment Events. Borrower shall be required to prepay
the outstanding principal balance of the Revolving Loans on the date of each and
every Prepayment Event (and on any date thereafter on which proceeds pertaining
thereto are received by any Loan Party), in each case without any demand or
notice from Agent or any other Person, all of which is hereby expressly waived
by Borrower, in the amount of 100% of the proceeds (net of documented reasonable
out-of-pocket costs and expenses incurred in connection with the collection of
such proceeds, in each case payable to Persons that are not Affiliates of any
Loan Party) received by any Loan Party with respect to such Prepayment Event.
Prepayments of the Loans made pursuant to this Section 2.6(a) shall be applied
in the manner set forth in Section 6.2 (disregarding for such purpose any
instruction as to application provided by the Borrower).

 

(b) Voluntary Termination of Loan Facilities. Borrower may, on at least thirty
days prior written notice received by Agent, permanently terminate the Revolving
Loan facilities by repaying all of the outstanding Obligations, including,
without limitation, all principal, interest and fees with respect to the
Revolving Loans. From and after such date of termination, Agent and Lenders
shall have no obligation whatsoever to extend any additional Revolving Loans or
make available any other extension of credit, and all of its lending commitments
hereunder shall be terminated.

 



 -19- 

 

 

2.7. Obligations Unconditional.

 

(a) The payment and performance of all Obligations shall constitute the absolute
and unconditional obligations of each Loan Party Obligor, and shall be
independent of any defense or right of set-off, recoupment or counterclaim that
any Loan Party Obligor or any other Person might otherwise have against Agent or
any Lender or any other Person. All payments required by this Agreement or the
other Loan Documents shall be made in Dollars (unless payment in a different
currency is expressly provided otherwise in the applicable Loan Document) and
paid free of any deductions or withholdings for any taxes or other amounts and
without abatement, diminution or set-off. If any Loan Party Obligor is required
by applicable law to make such a deduction or withholding from a payment under
this Agreement or under any other Loan Document, such Loan Party Obligor shall
pay to Agent such additional amount as shall be necessary to ensure that, after
the making of such deduction or withholding, Agent (or the applicable Lender)
receives (free from any liability in respect of any such deduction or
withholding) a net sum equal to the sum which it would have received and so
retained had no such deduction or withholding been made or required to be made.
Each Loan Party Obligor shall (a) pay the full amount of any deduction or
withholding that it is required to make by law, to the relevant authority within
the payment period set by applicable law and (b) promptly after any such
payment, deliver to Agent an original (or certified copy) official receipt
issued by the relevant authority in respect of the amount withheld or deducted
or, if the relevant authority does not issue such official receipts, such other
evidence of payment of the amount withheld or deducted as is reasonably
acceptable to Agent.

 

(b) If, at any time and from time to time after the Closing Date (or at any time
before or after the Closing Date with respect to (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act or (y) Basel III or any similar accord
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any similar authority) and, in each case, all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith), (a) any change in any existing law, regulation, treaty or directive
or in the interpretation or application thereof, (b) any new law, regulation,
treaty or directive enacted or application thereof or (c) compliance by Agent or
any Lender with any request or directive (whether or not having the force of
law) from any Governmental Authority, central bank or comparable agency (i)
subjects Agent or any Lender to any tax, levy, impost, deduction, assessment,
charge or withholding of any kind whatsoever with respect to any Loan Document,
or changes the basis of taxation of payments to Agent or any Lender of any
amount payable thereunder (except for net income taxes, or franchise taxes
imposed in lieu of net income taxes, imposed generally by federal, state, local
or other taxing authorities with respect to interest or fees payable hereunder
or under any other Loan Document or changes in the rate of tax on the overall
net income of Agent or any Lender) or (ii) imposes, modifies or deems applicable
any reserve, special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by Agent or any Lender or (iii)
imposes on Agent or any Lender any other condition or increased cost in
connection with the transactions contemplated thereby or participations therein,
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making or continuing any Revolving Loan or to reduce any amount
receivable hereunder or under any other Loan Documents, then, in each such case,
Borrower shall promptly pay to Agent or the applicable Lender, when notified to
do so by Agent or such Lender, any additional amounts necessary to compensate
Agent or such Lender, on an after-tax basis, for such additional cost or reduced
amount as determined by Agent or such Lender. Each such notice of additional
amounts payable pursuant to this Section 2.7(b) submitted by Agent or any Lender
to Borrower shall, absent manifest error, be final, conclusive and binding for
all purposes.

 

(c) This Section 2.7 shall remain operative even after the Termination Date and
shall survive the payment in full of all of the Revolving Loans.

 

2.8. Reversal of Payments. To the extent that any payment or payments made to or
received by Agent or any Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to any trustee, receiver or
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent thereof, such amounts (and all Liens, rights
and remedies relating thereto) shall be revived as Obligations (secured by all
such Liens) and continue in full force and effect under this Agreement and under
the other Loan Documents as if such payment or payments had not been received by
Agent or such Lender. This Section 2.8 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the
Obligations.

 



 -20- 

 

 

3. INTEREST AND FEES; LOAN ACCOUNT.

 

3.1. Interest. All Revolving Loans and other monetary Obligations shall bear
interest at a rate of 15% per annum; provided, that after the occurrence and
during the continuation of an Event of Default, all Revolving Loans and other
monetary Obligations shall bear interest at a rate per annum equal to four (4)
percentage points in excess of the rate otherwise applicable thereto (the
"Default Rate"). Accrued interest shall be payable (a) on the first day of each
month in arrears, (b) upon any prepayment of Revolving Loans in accordance with
Section 2.6(a), (c) upon any prepayment of the Revolving Loans in accordance
with Section 2.6(b), and (d) on the Maturity Date. After the occurrence and
during the continuance of an Event of Default, all interest shall be payable in
cash on demand.

 

3.2. Fees. Borrower shall pay to Agent each of the fees and other obligations
set forth in the Fee Letter on the dates provided therein, which fees are in
addition to all fees and other sums payable by Borrower or any other Person to
Agent or any Lender under this Agreement or under any other Loan Document and,
in each case, are not refundable once paid.

 

3.3. Computation of Interest and Fees. All interest and fees shall be calculated
daily on the outstanding monetary Obligations based on the actual number of days
elapsed in a year of 360 days.

 

3.4 Loan Account; Monthly Accountings. Agent shall maintain a loan account for
Borrower reflecting all outstanding Revolving Loans, along with interest accrued
thereon and such other items reflected therein (the "Loan Account"), and shall
provide Borrower with a monthly accounting reflecting the activity in the Loan
Account. Each accounting shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Agent), unless Borrower
notifies Agent in writing to the contrary within thirty days after such account
is rendered, describing the nature of any alleged errors or omissions. However,
Agent's failure to maintain the Loan Account or to provide any such accounting
shall not affect the legality or binding nature of any of the Obligations.
Interest, fees and other monetary Obligations due and owing under this Agreement
may, in Agent's discretion, be charged to the Loan Account, and will thereafter
be deemed to be Revolving Loans and will bear interest at the same rate as other
Revolving Loans.

 

3.5. Further Obligations; Maximum Lawful Rate. With respect to all monetary
Obligations for which the interest rate is not otherwise specified herein
(whether such Obligations arise hereunder or under any other Loan Document, or
otherwise), such Obligations shall bear interest at the rate(s) in effect from
time to time with respect to the Revolving Loans and shall be payable upon
demand by Agent. In no event shall the interest charged with respect to any
Revolving Loan or any other Obligation exceed the maximum amount permitted under
applicable law. Notwithstanding anything to the contrary herein or elsewhere, if
at any time the rate of interest payable or other amounts hereunder or under any
other Loan Document (the "Stated Rate") would exceed the highest rate of
interest or other amount permitted under any applicable law to be charged (the
"Maximum Lawful Rate"), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest and other amounts payable shall be equal to the
Maximum Lawful Rate; provided, that if at any time thereafter the Stated Rate is
less than the Maximum Lawful Rate, Borrower shall, to the extent permitted by
applicable law, continue to pay interest and such other amounts at the Maximum
Lawful Rate until such time as the total interest and other such amounts
received is equal to the total interest and other such amounts which would have
been received had the Stated Rate been (but for the operation of this provision)
the interest rate payable or such other amounts payable. Thereafter, the
interest rate and such other amounts payable shall be the Stated Rate unless and
until the Stated Rate again would exceed the Maximum Lawful Rate, in which event
this provision shall again apply. In no event shall the total interest or other
such amounts received by Agent or any Lender exceed the amount which it could
lawfully have received had the interest and other such amounts been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, Agent or any Lender has received interest or other such amounts
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of the Revolving Loans or to
other Obligations (other than interest) payable hereunder, and if no such
principal or other Obligations are then outstanding, such excess or part thereof
remaining shall be paid to Borrower. In computing interest payable with
reference to the Maximum Lawful Rate applicable to Agent or any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

 



 -21- 

 

 

4. CONDITIONS PRECEDENT.

 

4.1 Conditions to Initial Loans.

 

Lenders' obligations to fund the initial Revolving Loans is subject to the
following conditions precedent (as well as any other conditions set forth in
this Agreement or any other Loan Document), all of which must be satisfied in a
manner acceptable to Agent (and as applicable, pursuant to documentation which
in each case is in form and substance acceptable to Agent):

 

(a) each Loan Party Obligor shall have duly executed and/or delivered, or, as
applicable, shall have caused such other applicable Persons to have duly
executed and/or delivered to Agent such agreements, instruments, documents,
proxies and certificates as Agent may require, including such other agreements,
instruments, documents and certificates listed on the closing checklist attached
hereto as Exhibit B (other than any such items identified as "Post-Closing
Items");

 

(b) Agent shall have completed its business and legal due diligence pertaining
to the Loan Parties and their respective businesses and assets, with results
thereof satisfactory to Agent in its sole discretion;

 

(c) Agent's and each Lenders' obligations and commitments under this Agreement
shall have been approved by Agent's and such Lender's credit committee;

 

(d) Borrower shall have received cash equity contributions prior to the Closing
Date in an amount not less than $4,500,000, and the proceeds of all such equity
contributions shall have been used to fund a portion of the consideration
payable in connection with the Closing Date Acquisition;

 

(e) since December 31, 2015, no event shall have occurred which has had, or
could reasonably be expected to have, a Material Adverse Effect on any Loan
Party, as determined by Agent in its sole discretion, determined in good faith;

 

(f) Borrower shall have paid to Agent all fees due on the date hereof (including
under the Fee Letter), and shall have paid or reimbursed Agent for all of
Agent's costs, charges and expenses incurred through the Closing Date (and in
connection herewith, Borrower hereby irrevocably authorizes Agent to charge such
fees, costs, charges and expenses as Revolving Loans);

 



 -22- 

 

 

(g) the Closing Date Acquisition shall have been consummated pursuant to the
terms of the Closing Date Acquisition Agreement; and

 

(h) on the Closing Date, after giving effect to the initial Revolving Loans to
be advanced on the Closing Date, the Closing Date Equity Issuance, the Closing
Date Acquisition, and the consummation of the other transactions contemplated to
occur on the Closing Date, including the payment of fees and expenses in
connection therewith, Borrower shall have unrestricted cash on hand of at least
$1,000,000.

 

4.2. Conditions to all Loans. Agent and Lenders shall not be obligated to fund
any Revolving Loans, unless the following conditions are satisfied:

 

(a) Borrower shall have provided to Agent such information as Agent may require
in order to determine the Borrowing Base (including the items set forth in
Section 7.15(a), (b) and (c) (as applicable)), as of such borrowing or issue
date, after giving effect to such Revolving Loans;

 

(b) each of the representations and warranties set forth in this Agreement and
in the other Loan Documents shall be true and correct in all respects as of the
date such Revolving Loan is made (or, to the extent any representations or
warranties are expressly made solely as of an earlier date, such representations
and warranties shall be true and correct as of such earlier date), both before
and after giving effect thereto; and

 

(c) no Default or Event of Default shall be in existence, both before and after
giving effect thereto.

 

Each request (or deemed request) by Borrower for funding of a Revolving Loan
shall constitute a representation by Borrower that the foregoing conditions are
satisfied on the date of such request and on the date of such funding or
issuance. As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

 

5. COLLATERAL.

 

5.1. Grant of Security Interest. To secure the full payment and performance of
all of the Obligations, each Loan Party Obligor hereby assigns to Agent and
grants to Agent, for the benefit of itself and the Lenders, a continuing
security interest in all property of each Loan Party Obligor, whether tangible
or intangible, real or personal, now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located, and whether or not eligible for
lending purposes, including: (a) all Accounts and all Goods whose sale, lease or
other disposition by any Loan Party Obligor has given rise to Accounts and have
been returned to, or repossessed or stopped in transit by, any Loan Party
Obligor; (b) all Chattel Paper (including Electronic Chattel Paper),
Instruments, Documents, and General Intangibles (including all patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guaranty claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory;
(d) all Goods, including Equipment, Farm Products, Health-Care-Insurance
Receivables, vehicles, and Fixtures; (e) all Investment Property, including all
rights, privileges, authority, and powers of each Loan Party Obligor as an owner
or as a holder of Pledged Equity, including all economic rights, all control
rights, authority and powers, and all status rights of each Loan Party Obligor
as a member, equity holder or shareholder, as applicable, of each Issuer;
(f) all Deposit Accounts, bank accounts, deposits and cash; (g) all
Letter-of-Credit Rights; (h) all Commercial Tort Claims listed in Section 2 of
the Perfection Certificate; (i) all Supporting Obligations; (j) any other
property of any Loan Party Obligor now or hereafter in the possession, custody
or control of Agent or any Lender or any Participant or any agent or any parent,
Affiliate or Subsidiary of Agent or any Lender or any Participant in the
Revolving Loans, for any purpose (whether for safekeeping, deposit, collection,
custody, pledge, transmission or otherwise) and (k) all additions and accessions
to, substitutions for, and replacements, products and Proceeds of the foregoing
property, including proceeds of all insurance policies insuring the foregoing
property, and all of each Loan Party Obligor's books and records relating to any
of the foregoing and to any Loan Party's business. Notwithstanding the
foregoing, the grant of security set forth in this Section 5.1 shall not include
any Excluded Property.

 



 -23- 

 

 

5.2. Possessory Collateral. Promptly, but in any event no later than five
Business Days after any Loan Party Obligor's receipt of any portion of the
Collateral evidenced by an agreement, Instrument or Document, including any
Tangible Chattel Paper and any Investment Property consisting of certificated
securities, such Loan Party Obligor shall deliver the original thereof to Agent
together with an appropriate endorsement or other specific evidence of
assignment thereof to Agent (in form and substance acceptable to Agent), for the
benefit of Agent and Lenders. If an endorsement or assignment of any such items
shall not be made for any reason, Agent is hereby irrevocably authorized, as
attorney and agent-in-fact (coupled with an interest) for each Loan Party
Obligor, to endorse or assign the same on such Loan Party Obligor's behalf.

 

5.3. Further Assurances. Each Loan Party Obligor shall, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver (or cause each
other applicable Person to take, execute, acknowledge and deliver) all such
further acts, documents, agreements and instruments as may from time to time be
necessary or desirable or as Agent may (in its Permitted Discretion) from time
to time require in order to (a) carry out the intent and purposes of the Loan
Documents and the transactions contemplated thereby, (b) establish, create,
preserve, protect and perfect a first priority lien (subject only to Permitted
Liens) in favor of Agent, for the benefit of Agent and the Lenders, in all real
and personal property (wherever located) from time to time owned by the Loan
Party Obligors and in all capital stock and other equity from time to time
issued by the Loan Parties (including appraisals of real property in compliance
with FIRREA), (c) cause each Subsidiary of Borrower to guaranty all of the
Obligations, all pursuant to documentation that is in form and substance
reasonably satisfactory to Agent and (d) facilitate the collection of the
Collateral. Without limiting the foregoing, each Loan Party Obligor shall, at
its own cost and expense, promptly and duly take, execute, acknowledge and
deliver (or cause each other applicable Person to take, execute, acknowledge and
deliver) to Agent all promissory notes, security agreements, agreements with
landlords, mortgagees and processors and other bailees, subordination and
intercreditor agreements and other agreements, instruments and documents, in
each case in form and substance acceptable to Agent, as Agent may (in its
Permitted Discretion) request from time to time to perfect, protect and maintain
Agent's security interests in the Collateral, including the required priority
thereof, and to fully carry out the transactions contemplated by the Loan
Documents.

 

5.4. UCC Financing Statements. Each Loan Party Obligor authorizes Agent to file,
transmit or communicate, as applicable, from time to time, Uniform Commercial
Code financing statements, along with amendments and modifications thereto, in
all filing offices selected by Agent, listing such Loan Party Obligor as the
debtor and Agent as the secured party, and describing the collateral covered
thereby in such manner as Agent may elect, including using descriptions such as
"all personal property of debtor" or "all assets of debtor", or words of similar
effect, in each case without such Loan Party Obligor's signature. Each Loan
Party Obligor also hereby ratifies its authorization for Agent to have filed, in
any filing office, any financing statements filed prior to the date hereof.

 



 -24- 

 

 

6. CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND
APPLICATIONS OF PAYMENTS.

 

6.1. Lock Boxes and Blocked Accounts. Each Loan Party Obligor hereby represents
and warrants that all Deposit Accounts, Securities Accounts and all other
depositary and other accounts maintained by each Loan Party Obligor as of the
Closing Date are described in Section 3 of the Perfection Certificate, which
description includes for each such account the name of the Loan Party Obligor
maintaining the account, the name of the financial institution at which the
account is maintained, the account number and the purpose of the account. After
the Closing Date, no Loan Party Obligor shall open any new Deposit Account,
Securities Account or any other depositary or other account without the prior
written consent of Agent and without updating Section 3 of the Perfection
Certificate to reflect such Deposit Account, Securities Account or other
account. No Deposit Account, Securities Account or other account of any Loan
Party Obligor shall at any time constitute a Restricted Account other than
accounts expressly indicated on Section 3 of the Perfection Certificate as being
Restricted Accounts (and each Loan Party Obligor hereby represents and warrants
that each such account shall at all times meet the requirements set forth in the
definition of Restricted Account to qualify as a Restricted Account). On or
prior to the date that is 30 days after the Closing Date, each Loan Party
Obligor will, at its expense, establish and thereafter maintain (and revise from
time to time as Agent may require) procedures acceptable to Agent, in Agent's
sole discretion, for the collection of checks, wire transfers and all other
proceeds of all of such Loan Party Obligor's Accounts and other Collateral
("Collections"), which shall include (a) directing all Account Debtors to send
all Account proceeds directly to a post office box designated by Agent either in
the name of such Loan Party Obligor (but as to which Agent has exclusive access)
or, at Agent's option, in the name of Agent (a "Lock Box") and (b) depositing
all Collections received by such Loan Party Obligor into one or more Deposit
Accounts maintained in the name of such Loan Party Obligor (but as to which
Agent has exclusive access) or, at Agent's option, in the name of Agent (each, a
"Blocked Account"), under an arrangement acceptable to Agent with a depository
bank acceptable to Agent, pursuant to which all funds deposited into each Lock
Box and Blocked Account are to be transferred to Agent in such manner, and with
such frequency, as Agent shall specify. Each Loan Party Obligor agrees, at all
times after the 30th day after the Closing Date, to execute, and to cause its
depository banks and other institutions with which it maintains Deposit
Accounts, Securities Accounts or any other depositary or other account to
execute such Control Agreements as Agent shall require from time to time in
connection with the foregoing, all in form and substance acceptable to Agent.

 

6.2. Application of Payments. All amounts paid to or received by Agent in
respect of monetary Obligations, from whatever source (whether from Borrower or
any other Loan Party Obligor pursuant to such other Loan Party Obligor's
guaranty of the Obligations, any realization upon any Collateral or otherwise)
shall, unless otherwise directed by Borrower with respect to any particular
payment (unless an Event of Default shall then be continuing, in which event
Agent may disregard Borrower's direction) be applied by Agent to the Obligations
in such order as Agent may elect, and absent such election shall be applied as
follows:

 

(i) FIRST, to reimburse Agent for all out-of-pocket costs and expenses, and all
indemnified losses, incurred by Agent which are reimbursable to Agent in
accordance with this Agreement or any of the other Loan Documents;

 

(ii) SECOND, to any accrued but unpaid interest on any Protective Advances;

 

(iii) THIRD, to the outstanding principal of any Protective Advances;

 

(iv) FOURTH, to any accrued but unpaid fees owing to Agent under this Agreement
and/or any other Loan Documents;

 



 -25- 

 

 

(v) FIFTH, to any unpaid accrued interest on the Obligations;

 

(vi) SIXTH, to the outstanding principal of the Revolving Loans; and

 

(vii) SEVENTH, to the payment of any other outstanding Obligations; and after
payment in full in cash of all of the outstanding monetary Obligations, any
further amounts paid to or received by Agent in respect of the Obligations (so
long as no monetary Obligations are outstanding) shall be paid over to Borrower
or such other Person(s) as may be legally entitled thereto.

 

For purposes of determining the Borrowing Base, such amounts will be credited to
the Loan Account and the Collateral balances to which they relate upon Agent's
receipt of an advice from Agent's Bank (set on Annex II) that such items have
been credited to Agent's account at Agent's Bank (or upon Agent's deposit
thereof at Agent's Bank in the case of payments received by Agent in kind), in
each case subject to final payment and collection.

 

6.3. Notification; Verification. Agent or its designee may, from time to time,
whether or not a Default or Event of Default has occurred, verify directly with
the Account Debtors of the Loan Party Obligors (or by any manner and through any
medium Agent considers advisable) the validity, amount and other matters
relating to the Accounts and Chattel Paper of the Loan Party Obligors, by means
of mail, telephone or otherwise, either in the name of the applicable Loan Party
Obligor or Agent or such other name as Agent may choose. Agent or its designee
may, from time to time, after the occurrence and during the continuance of an
Event of Default: (a) notify Account Debtors of the Loan Party Obligors that
Agent has a security interest in the Accounts of the Loan Party Obligors and
direct such Account Debtors to make payment thereof directly to Agent; and
(b) demand, collect or enforce payment of any Accounts and Chattel Paper (but
without any duty to do so). Each Loan Party Obligor hereby authorizes Account
Debtors, after the occurrence and during the continuance of an Event of Default,
to make payments directly to Agent and to rely on notice from Agent without
further inquiry. Agent may on behalf of each Loan Party Obligor endorse all
items of payment received by Agent that are payable to such Loan Party Obligor
for the purposes described above.

 

6.4. Power of Attorney.

 

Without limiting any of Agent's other rights under this Agreement or any other
Loan Document, each Loan Party Obligor hereby grants to Agent an irrevocable
power of attorney, coupled with an interest, authorizing and permitting Agent
(acting through any of its officers, employees, attorneys or agents), at Agent's
option but without obligation, with or without notice to such Loan Party
Obligor, and at each Loan Party Obligor's expense, to do any or all of the
following, in such Loan Party Obligor's name or otherwise:

 

(a) at any time, whether or not an Event of Default has occurred or is
continuing, (i) execute on behalf of such Loan Party Obligor any documents that
Agent may, in its sole discretion, deem advisable in order to perfect, protect
and maintain Agent's security interests, and priority thereof, in the Collateral
and to fully consummate all the transactions contemplated by this Agreement and
the other Loan Documents (including such financing statements and continuation
financing statements, and amendments or other modifications thereto, as Agent
shall deem necessary or appropriate) and to notify Account Debtors of the Loan
Party Obligors in the manner contemplated by Section 6.3, (ii) endorse such Loan
Party Obligor's name on all checks and other forms of remittances received by
Agent, (iii) pay any sums required on account of such Loan Party Obligor's taxes
or to secure the release of any Liens therefor, (iv) pay any amounts necessary
to obtain, or maintain in effect, any of the insurance described in Section
7.14, (v) receive and otherwise take control in any manner of any cash or
non-cash items of payment or Proceeds of Collateral, (vi) receive, open and
dispose of all mail addressed to such Loan Party Obligor at any post office box
or lockbox maintained by Agent for such Loan Party Obligor or at any other
business premises of Agent and (vii) endorse or assign to Agent on such Loan
Party Obligor's behalf any portion of Collateral evidenced by an agreement,
Instrument or Document if an endorsement or assignment of any such items is not
made by such Loan Party Obligor pursuant to Section 5.2; provided, that, unless
Agent determines that the interests of the Agent and/or Lenders could be harmed
by waiting for the applicable Loan Party Obligor to act, Agent shall first
request that the applicable Loan Party Obligor take the relevant action prior to
acting on such Loan Party Obligor's behalf pursuant to the preceding clauses
(i), (iii) and (iv) ; and

 



 -26- 

 

 

(b) at any time, after the occurrence and during the continuance of an Event of
Default, (i) execute on behalf of such Loan Party Obligor any document
exercising, transferring or assigning any option to purchase, sell or otherwise
dispose of or lease (as lessor or lessee) any real or personal property which is
part of the Collateral or in which Agent has an interest, (ii) execute on behalf
of such Loan Party Obligor any invoices relating to any Accounts, any draft
against any Account Debtor, any proof of claim in bankruptcy, any notice of Lien
or claim, and any assignment or satisfaction of mechanic's, materialman's or
other Lien, (iii) execute on behalf of such Loan Party Obligor any notice to any
Account Debtor, (iv) pay, contest or settle any Lien, charge, encumbrance,
security interest and adverse claim in or to any of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same, (v) grant extensions of time to pay, compromise claims relating to,
and settle Accounts, Chattel Paper and General Intangibles for less than face
value and execute all releases and other documents in connection therewith,
(vi) settle and adjust, and give releases of, any insurance claim that relates
to any of the Collateral and obtain payment therefor, (vii) instruct any third
party having custody or control of any Collateral or books or records belonging
to, or relating to, such Loan Party Obligor to give Agent the same rights of
access and other rights with respect thereto as Agent has under this Agreement
or any other Loan Document, (viii) change the address for delivery of such Loan
Party Obligor's mail, (ix) vote any right or interest with respect to any
Investment Property, (x) instruct any Account Debtor to make all payments due to
any Loan Party Obligor directly to Agent, and (xi) use any Intellectual Property
of such Loan Party Obligor (including any licenses of such Intellectual
Property), including but not limited to any labels, patents, trademarks, trade
names, URLs, domain names, industrial designs, copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
negotiable Collateral of such Loan Party Obligor.

 

Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys' fees incurred, by Agent with respect to the foregoing
shall be added to and become part of the Obligations, shall be payable on
demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations. Each Loan Party Obligor agrees that
Agent's rights under the foregoing power of attorney and any of Agent's other
rights under this Agreement or the other Loan Documents shall not be construed
to indicate that Agent is in control of the business, management or properties
of any Loan Party Obligor.

 

6.5. Disputes. Each Loan Party Obligor shall promptly notify Agent of all
disputes or claims relating to its Accounts and Chattel Paper with an amount in
dispute in excess of $25,000 or which are otherwise material to such Loan Party
Obligor's business. Each Loan Party Obligor agrees that it will not, without
Agent's prior written consent, compromise or settle any of its Accounts or
Chattel Paper for less than the full amount thereof, grant any extension of time
for payment of any of its Accounts or Chattel Paper, release (in whole or in
part) any Account Debtor or other person liable for the payment of any of its
Accounts or Chattel Paper or grant any credits, discounts, allowances,
deductions, return authorizations or the like with respect to any of its
Accounts or Chattel Paper; except (unless otherwise directed by Agent during the
existence of a Default or an Event of Default) such Loan Party Obligor may take
any of such actions in the ordinary course of its business consistent with past
practices.

 



 -27- 

 

 

6.6. Invoices. At Agent's request, after the occurrence and during the
continuance of an Event of Default, each Loan Party Obligor will cause all
invoices and statements that it sends to Account Debtors or other third parties
to be marked, in a manner satisfactory to Agent, to reflect Agent's security
interest therein and payment instructions.

 

6.7. Inventory.

 

(a) Returns. No Loan Party Obligor will accept returns of any Inventory from any
Account Debtor except in the ordinary course of its business. In the event the
value of returned Inventory in any one calendar month exceeds $25,000
(collectively for all Loan Party Obligors), Borrower will immediately notify
Agent (which notice shall specify the value of all such returned Inventory, the
reasons for such returns, and the locations and the condition of such returned
Inventory).

 

(b) Third Party Locations. No Loan Party Obligor will, without Agent's prior
written consent, at any time, store any Inventory with any warehouseman or other
third party other than as set forth in Section 1(d) of the Perfection
Certificate.

 

(c) Sale on Return, etc. No Loan Party Obligor will, without Agent's prior
written consent, at any time, sell any Inventory on a sale-or-return, guarantied
sale, consignment, or other contingent basis.

 

(d) Fair Labor Standards Act. Each Loan Party Obligor represents, warrants and
covenants that, at all times, all of the Inventory of each Loan Party Obligor
has been, at all times will be, produced only in accordance with the Fair Labor
Standards Act of 1938 and all rules, regulations and orders promulgated
thereunder.

 

7. REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS.

 

To induce Agent and Lenders to enter into this Agreement, each Loan Party
Obligor represents, warrants and covenants as follows (it being understood and
agreed that (a) each such representation and warranty (i) will be made as of the
date hereof and be deemed remade as of each date on which any Revolving Loan is
made (except to the extent any such representation or warranty expressly relates
only to any earlier or specified date, in which case such representation or
warranty will be made as of such earlier or specified date) and (ii) shall not
be affected by any knowledge of, or any investigation by, Agent or any Lender
and (b) each such covenant shall continuously apply with respect to all times
commencing on the date hereof and continuing until the Termination Date):

 

7.1. Existence and Authority. Each Loan Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
(which jurisdiction is identified in Section 1(a) of the Perfection Certificate)
and is qualified to do business in each jurisdiction in which the operation of
its business requires that it be qualified (which each such jurisdiction is
identified in Section 1(a) of the Perfection Certificate). Each Loan Party has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby. The execution, delivery and performance by each Loan Party
Obligor of this Agreement and all of the other Loan Documents to which such Loan
Party Obligor is a party have been duly and validly authorized, do not violate
such Loan Party Obligor's Governing Documents or any law or any agreement or
instrument or any court order which is binding upon any Loan Party or its
property, do not constitute grounds for acceleration of any Indebtedness or
obligation under any agreement or instrument which is binding upon any Loan
Party or its property, and do not require the consent of any Person. No Loan
Party is required to obtain any government approval, consent, or authorization
from, or to file any declaration or statement with, any Governmental Authority
in connection with or as a condition to the execution, delivery or performance
of any of the Loan Documents. This Agreement and each of the other Loan
Documents have been duly executed and delivered by, and are enforceable against,
each of the Loan Party Obligors who have signed them, in accordance with their
respective terms. Section 1(f) of the Perfection Certificate sets forth the
ownership of Borrower's Subsidiaries.

 



 -28- 

 

 

7.2. Names; Trade Names and Styles. The name of each Loan Party Obligor set
forth on Section 1(b) of the Perfection Certificate is its correct and complete
legal name as of the date hereof, and no Loan Party Obligor has used any other
name at any time in the past five years, or at any time will use any other name,
in any tax filing made in any jurisdiction. Listed in Section 1(b) of the
Perfection Certificate are all prior names used by each Loan Party Obligor at
any time in the past five years and all of the present and prior trade names
used by any Loan Party Obligor at any time in the past five years. Borrower
shall give Agent at least thirty days' prior written notice (and will deliver an
updated Section 1(b) of the Perfection Certificate to reflect the same) before
it or any other Loan Party Obligor changes its legal name or does business under
any other name.

 

7.3. Title to Collateral; Third Party Locations; Permitted Liens. Each Loan
Party Obligor has, and at all times will continue to have, good and marketable
title to all of the Collateral. The Collateral now is, and at all times will
remain, free and clear of any and all Liens, except for Permitted Liens. Agent
now has, and will at all times continue to have, a first-priority perfected and
enforceable security interest in all of the Collateral, subject only to the
Permitted Liens, and each Loan Party Obligor will at all times defend Agent and
the Collateral against all claims of others. None of the Collateral which is
Equipment is, or will at any time, be affixed to any real property in such a
manner, or with such intent, as to become a fixture. Except for leases or
subleases as to which Borrower has delivered to Agent a landlord's waiver in
form and substance satisfactory to Agent (unless such requirement is waived by
Agent, in its sole discretion), no Loan Party Obligor is or will be a lessee or
sublessee under any real property lease or sublease. Except for warehouses as to
which Borrower has delivered to Agent a warehouseman's waiver in form and
substance satisfactory to Agent (unless such requirement is waived by Agent, in
its sole discretion), no Loan Party Obligor is or will at any time be a bailor
of any Goods at any warehouse or otherwise. Prior to causing or permitting any
Collateral to at any time be located upon premises in which any third party
(including any landlord, warehouseman, or otherwise) has an interest, Borrower
shall notify Agent and the applicable Loan Party Obligor shall cause each such
third party to execute and deliver to Agent, in form and substance acceptable to
Agent (unless such requirement is waived by Agent, in its sole discretion), such
waivers, collateral access agreements, and subordinations as Agent shall
specify, so as to, among other things, ensure that Agent's rights in the
Collateral are, and will at all times continue to be, superior to the rights of
any such third party and that Agent has access to such Collateral. Each
applicable Loan Party Obligor will keep at all times in full force and effect,
and will comply at all times with all the terms of, any lease of real property
where any of the Collateral now or in the future may be located.

 

7.4. Accounts and Chattel Paper. As of each date reported by Borrower, all
Accounts which Borrower has then reported to Agent as then being Eligible
Accounts comply in all respects with the criteria for eligibility set forth in
the definition of Eligible Accounts. All such Accounts, and all Chattel Paper
owned by any Loan Party Obligor, are genuine and in all respects what they
purport to be, arise out of a completed, bona fide and unconditional and
non-contingent sale and delivery of goods or rendition of services by Borrower
in the ordinary course of its business and in accordance with the terms and
conditions of all purchase orders, contracts or other documents relating
thereto, each Account Debtor thereunder had the capacity to contract at the time
any contract or other document giving rise to such Accounts and Chattel Paper
were executed, and the transactions giving rise to such Accounts and Chattel
Paper comply with all applicable laws and governmental rules and regulations.

 

7.5. Electronic Chattel Paper. To the extent that any Loan Party Obligor obtains
or maintains any Electronic Chattel Paper, such Loan Party Obligor shall at all
times create, store and assign the record or records comprising the Electronic
Chattel Paper in such a manner that (a) a single authoritative copy of the
record or records exists which is unique, identifiable and except as otherwise
provided below, unalterable, (b) the authoritative copy identifies Agent as the
assignee of the record or records, (c) the authoritative copy is communicated to
and maintained by Agent or its designated custodian, (d) copies or revisions
that add or change an identified assignee of the authoritative copy can only be
made with the participation of Agent, (e) each copy of the authoritative copy
and any copy of a copy is readily identifiable as a copy that is not the
authoritative copy and (f) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

 



 -29- 

 

 

7.6. Capitalization; Investment Property.

 

(a) No Loan Party, directly or indirectly, owns, or shall at any time own, any
capital stock or other equity interests of any other Person except as set forth
in Sections 1(f) and 1(g) of the Perfection Certificate, which Sections list all
Investment Property owned by each Loan Party Obligor.

 

(b) None of the Pledged Equity has been issued or otherwise transferred in
violation of the Securities Act, or other applicable laws of any jurisdiction to
which such issuance or transfer may be subject.

 

(c) The Pledged Equity pledged by each Loan Party Obligor hereunder constitutes
all of the issued and outstanding equity interests of each Issuer owned by such
Loan Party Obligor.

 

(d) All of the Pledged Equity has been duly and validly issued and is fully paid
and non-assessable, and the holders thereof are not entitled to any preemptive,
first refusal or other similar rights. There are no outstanding options,
warrants or similar agreements, documents, or instruments with respect to any of
the Pledged Equity.

 

(e) Each Loan Party Obligor shall, at the request of Agent, cause each Issuer to
amend or otherwise modify its Governing Documents, books, records, and related
agreements, documents and instruments, as applicable, to reflect the rights and
interests of Agent hereunder, and to the extent required to enable and empower
Agent to exercise and enforce its rights and remedies hereunder in respect of
the Pledged Equity and other Investment Property.

 

(f) Each Loan Party Obligor will take any and all actions required or requested
by Agent, from time to time, to (i) cause Agent to obtain exclusive control of
any Investment Property in a manner acceptable to Agent and (ii) obtain from any
Issuers and such other Persons as Agent shall specify, for the benefit of Agent,
written confirmation of Agent's exclusive control over such Investment Property
and take such other actions as Agent may request to perfect Agent's security
interest in any Investment Property. For purposes of this Section 7.6, Agent
shall have exclusive control of Investment Property if (A) pursuant to Section
5.2, such Investment Property consists of certificated securities and the
applicable Loan Party Obligor delivers such certificated securities to Agent
(with all appropriate endorsements), (B) such Investment Property consists of
uncertificated securities and either (x) the applicable Loan Party Obligor
delivers such uncertificated securities to Agent or (y) the Issuer thereof
agrees, pursuant to documentation in form and substance satisfactory to Agent,
that it will comply with instructions originated by Agent without further
consent by the applicable Loan Party Obligor and (C) such Investment Property
consists of security entitlements and either (x) Agent becomes the entitlement
holder thereof or (y) the appropriate securities intermediary agrees, pursuant
to documentation in form and substance satisfactory to Agent, that it will
comply with entitlement orders originated by Agent without further consent by
the applicable Loan Party Obligor. Each Loan Party Obligor that is a limited
liability company or a partnership hereby represents and warrants that it has
not, and at no time will, elect pursuant to the provisions of Section 8-103 of
the UCC to provide that its equity interests are securities governed by Article
8 of the UCC.

 



 -30- 

 

 

(g) No Loan Party owns, or has any present intention of acquiring, any "margin
security" or any "margin stock" within the meaning of Regulations T, U or X of
the Board of Governors of the Federal Reserve System (herein called "margin
security" and "margin stock"). None of the proceeds of the Revolving Loans will
be used, directly or indirectly, for the purpose of purchasing or carrying, or
for the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin security or margin stock or for any
other purpose which might constitute the transactions contemplated hereby a
"purpose credit" within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.

 

(h) No Loan Party Obligor shall vote to enable, or take any other action to
cause or to permit, any Issuer to issue any equity interests of any nature, or
to issue any other securities or interests convertible into or granting the
right to purchase or exchange for any equity interests of any nature of any
Issuer.

 

(i) No Loan Party Obligor shall take, or fail to take, any action that would in
any manner impair the value or the enforceability of Agent's Lien on any of the
Investment Property, or any of Agent's rights or remedies under this Agreement
or any other Loan Document with respect to any of the Investment Property.

 

(j) In the case of any Loan Party Obligor which is an Issuer, such Issuer agrees
that the terms of Section 11.3(g)(iii) shall apply to such Loan Party Obligor
with respect to all actions that may be required of it pursuant to such Section
11.3(g)(iii) regarding the Investment Property issued by it.

 

7.7. Commercial Tort Claims. No Loan Party Obligor has any Commercial Tort
Claims pending other than those listed in Section 2 of the Perfection
Certificate, and each Loan Party Obligor shall promptly (but in any case no
later than five Business Days thereafter) notify Agent in writing upon incurring
or otherwise obtaining a Commercial Tort Claim after the date hereof against any
third party. Such notice shall constitute such Loan Party Obligor's
authorization to amend such Section 2 to add such Commercial Tort Claim and
shall automatically be deemed to amend such Section 2 to include such Commercial
Tort Claim.

 

7.8. Jurisdiction of Organization; Location of Collateral. Sections 1(c) and
1(d) of the Perfection Certificate set forth (a) each place of business of each
Loan Party Obligor (including its chief executive office), (b) all locations
where all Inventory, Equipment, and other Collateral owned by each Loan Party
Obligor is kept and (c) whether each such Collateral location and place of
business (including each Loan Party Obligor's chief executive office) is owned
by a Loan Party or leased (and if leased, specifies the complete name and notice
address of each lessor). No Collateral is located outside the United States or
in the possession of any lessor, bailee, warehouseman or consignee, except as
expressly indicated in Sections 1(c) and 1(d) of the Perfection Certificate.
Each Loan Party Obligor will give Agent at least thirty days' prior written
notice before changing its jurisdiction of organization, opening any additional
place of business, changing its chief executive office or the location of its
books and records, or moving any of the Collateral to a location other than one
of the locations set forth in Sections 1(c) and 1(d) of the Perfection
Certificate, and will execute and deliver all financing statements, landlord
waivers, collateral access agreements, mortgages, and all other agreements,
instruments and documents which Agent shall require in connection therewith
prior to making such change, all in form and substance satisfactory to Agent.
Without the prior written consent of Agent, no Loan Party Obligor will at any
time change its jurisdiction of organization.

 



 -31- 

 

 

7.9. Financial Statements and Reports; Solvency.

 

(a) All financial statements delivered to Agent by or on behalf of any Loan
Party have been, and at all times will be, prepared in conformity with GAAP and
completely and fairly reflect the financial condition of each Loan Party covered
thereby, at the times and for the periods therein stated.

 

(b) As of the date hereof (after giving effect to the Revolving Loans to be made
on the date hereof, and the consummation of the transactions contemplated
hereby), and as of each other day that any Revolving Loan is made (after giving
effect thereto), (i) the fair saleable value of all of the assets and properties
of the Loan Parties, individually, exceeds the aggregate liabilities and
Indebtedness of such Loan Party, including contingent liabilities, (ii) each
Loan Party, individually, is solvent and able to pay its debts as they come due,
(iii) each Loan Party, individually, has sufficient capital to carry on its
business as now conducted and as proposed to be conducted, (iv) no Loan Party is
contemplating either the liquidation of all or any substantial portion of its
assets or property, or the filing of any petition under any state, federal, or
other bankruptcy or insolvency law and (v) no Loan Party has knowledge of any
Person contemplating the filing of any such petition against any Loan Party.

 

7.10 Tax Returns and Payments; Pension Contributions. Each Loan Party has timely
filed all tax returns and reports required by applicable law, has timely paid
all applicable Taxes, assessments, deposits and contributions owing by such Loan
Party and will timely pay all such items in the future as they became due and
payable. Each Loan Party may, however, defer payment of any contested taxes;
provided, that such Loan Party (a) in good faith contests its obligation to pay
such Taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Agent in writing of the commencement of, and any
material development in, the proceedings, (c) posts bonds or takes any other
steps required to keep the contested taxes from becoming a Lien upon any of the
Collateral and (d) maintains adequate reserves therefor in conformity with GAAP.
No Loan Party is aware of any claims or adjustments proposed for any prior tax
years that could result in additional taxes becoming due and payable by any Loan
Party. Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter or opinion letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status. There are no pending or, to the best knowledge of any Loan
Party, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to result
in liabilities individually or in the aggregate in excess of $25,000 of any Loan
Party. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in liabilities individually or in the aggregate
of any Loan Party in excess of $25,000. No ERISA Event has occurred, and no Loan
Party is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, in each case that could reasonably be expected to result in liabilities
individually or in the aggregate in excess of $25,000. Each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained, in
each case except as could not reasonably be expected to result in liabilities
individually or in the aggregate to the Loan Parties in excess of $25,000. As of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and no Loan Party knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date. No Loan Party
or any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid, except as could not reasonably be expected to result in
liabilities individually or in the aggregate to the Loan Parties in excess of
$25,000. No Loan Party or any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA except as could not
reasonably be expected to result in liabilities individually or in the aggregate
to the Loan Parties in excess of $25,000. No Pension Plan has been terminated by
the plan administrator thereof or by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan,
except as could not reasonably be expected to result in liabilities individually
or in the aggregate to the Loan Parties in excess of $25,000.

 



 -32- 

 

 

7.11. Compliance with Laws; Intellectual Property; Licenses.

 

(a) Each Loan Party has complied, and will continue at all times to comply, in
all material respects with all provisions of all applicable laws and
regulations, including those relating to the ownership of real or personal
property, the conduct and licensing of each Loan Party's business, the payment
and withholding of Taxes, ERISA and other employee matters, safety and
environmental matters.

 

(b) No Loan Party has received written notice of default or violation, or is in
default or violation, with respect to any judgment, order, writ, injunction,
decree, demand or assessment issued by any court or any federal, state, local,
municipal or other Governmental Authority relating to any aspect of any Loan
Party's business, affairs, properties or assets. No Loan Party has received
written notice of or been charged with, or is, to the knowledge of any Loan
Party, under investigation with respect to, any violation in any material
respect of any provision of any applicable law.

 

(c) No Loan Party Obligor owns any registered Intellectual Property, except as
set forth in Section 4 of the Perfection Certificate. Except as set forth in
Section 4 of the Perfection Certificate, none of the Intellectual Property owned
by any Loan Party Obligor is the subject of any licensing or franchise agreement
pursuant to which such Loan Party Obligor is the licensor or franchisor. Each
Loan Party Obligor shall promptly (but in any event within thirty days
thereafter) notify Agent in writing of any additional Intellectual Property
rights acquired or arising after the Closing Date and shall submit to Agent a
supplement to Section 4 of the Perfection Certificate to reflect such additional
rights; provided, that such Loan Party Obligor's failure to do so shall not
impair Agent's security interest therein. Each Loan Party Obligor shall execute
a separate security agreement granting Agent, for the benefit of Agent and
Lenders, a security interest in such Intellectual Property (whether owned on the
Closing Date or thereafter), in form and substance acceptable to Agent and
suitable for recording such security interest in such Intellectual Property with
the United States Patent and Trademark Office, United States Copyright Office,
or any Intellectual Property registrar in any other jurisdiction as applicable;
provided, that such Loan Party Obligor's failure to do so shall not impair
Agent's security interest therein. Each Loan Party owns or has, and will at all
times continue to own or have, the valid right to use all material patents,
trademarks, copyrights, software, computer programs, equipment designs, network
designs, equipment configurations, technology and other Intellectual Property
used, marketed and sold in such Loan Party's business, and each Loan Party is in
compliance, and will continue at all times to comply, in all material respects
with all licenses, user agreements and other such agreements regarding the use
of Intellectual Property. No Loan Party has any knowledge that, or has received
any notice claiming that, any of such Intellectual Property infringes upon or
violates the rights of any other Person.

 

(d) Each Loan Party has and will continue at all times to have, all federal,
state, local and other licenses and permits required to be maintained in
connection with such Loan Party's business operations, and all such licenses and
permits are valid and in full force and effect. Each Loan Party has, and will
continue at all times to have, complied with the requirements of such licenses
and permits in all material respects, and has received no written notice of any
pending or threatened proceedings for the suspension, termination, revocation or
limitation thereof. No Loan Party is aware of any facts or conditions that could
reasonably be expected to cause or permit any of such licenses or permits to be
voided, revoked or withdrawn.

 



 -33- 

 

 

7.12. Litigation. Section 1(e) of the Perfection Certificate discloses all
claims, proceedings, litigation or investigations pending or (to the best of
each Loan Party Obligor's knowledge) threatened against any Loan Party as of the
Closing Date. There is no claim, suit, litigation, proceeding or investigation
pending or (to the best of each Loan Party Obligor's knowledge) threatened by or
against or affecting any Loan Party in any court or before any Governmental
Authority (or any basis therefor known to any Loan Party Obligor) which may
result, either separately or in the aggregate, in liability in excess of $25,000
for the Loan Parties, in any Material Adverse Effect, or in any material
impairment in the ability of any Loan Party to carry on its business in
substantially the same manner as it is now being conducted.

 

7.13. Use of Proceeds. All proceeds of all Revolving Loans shall be used solely
(a) for the repayment of indebtedness owing by the Borrower and the other Loan
Party Obligors on the Closing Date, (b) for the payment of amounts due on the
Closing Date in connection with the Closing Date Acquisition, (c) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, the Closing Date Acquisition Agreement and the transactions
contemplated hereby and thereby, and (d) for Borrower's working capital
purposes. All proceeds of all Revolving Loans will be used solely for lawful
business purposes.

 

7.14. Insurance.

 

(a) Each Loan Party will at all times carry property, liability and other
insurance, with insurers acceptable to Agent, in such form and amounts, and with
such deductibles and other provisions, as Agent shall require, and Borrower will
provide Agent with evidence satisfactory to Agent that such insurance is, at all
times, in full force and effect. A true and complete listing of such insurance
as of the Closing Date, including issuers, coverages and deductibles, is set
forth in Section 5 of the Perfection Certificate. Each property insurance policy
shall name Agent as lender loss payee and shall contain a lender's loss payable
endorsement in form acceptable to Agent, each liability insurance policy shall
name Agent as an additional insured, and each business interruption insurance
policy shall be collaterally assigned to Agent, all in form and substance
satisfactory to Agent. All policies of insurance shall provide that they may not
be cancelled or changed without at least thirty days' prior written notice to
Agent, and shall otherwise be in form and substance satisfactory to Agent.
Borrower shall advise Agent promptly of any policy cancellation, non-renewal,
reduction, or material amendment with respect to any insurance policies
maintained by any Loan Party or any receipt by any Loan Party of any notice from
any insurance carrier regarding any intended or threatened cancellation,
non-renewal, reduction or material amendment of any of such policies, and
Borrower shall promptly deliver to Agent copies of all notices and related
documentation received by any Loan Party in connection with the same.

 

(b) Borrower shall deliver to Agent no later than fifteen days prior to the
expiration of any then current insurance policies, insurance certificates
evidencing renewal of all such insurance policies required by this Section 7.14.
Borrower shall deliver to Agent, upon Agent's request, certificates evidencing
such insurance coverage in such form as Agent shall specify.

 



 -34- 

 

 

(c) IF ANY LOAN PARTY AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR
MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED ABOVE (AND PROVIDE EVIDENCE
THEREOF TO AGENT) OR TO PAY ANY PREMIUM RELATING THERETO, THEN AGENT, WITHOUT
WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY BORROWER HEREUNDER, MAY (BUT
SHALL BE UNDER NO OBLIGATION TO) OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE
AND PAY SUCH PREMIUMS AND TAKE SUCH OTHER ACTIONS WITH RESPECT THERETO AS AGENT
DEEMS ADVISABLE UPON NOTICE TO BORROWER. SUCH INSURANCE, IF OBTAINED BY AGENT,
MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY'S INTERESTS OR PAY ANY CLAIM MADE BY
OR AGAINST ANY LOAN PARTY WITH RESPECT TO THE COLLATERAL. SUCH INSURANCE MAY BE
MORE EXPENSIVE THAN THE COST OF INSURANCE ANY LOAN PARTY MAY BE ABLE TO OBTAIN
ON ITS OWN AND MAY BE CANCELLED ONLY UPON THE APPLICABLE LOAN PARTY PROVIDING
EVIDENCE THAT IT HAS OBTAINED THE INSURANCE AS REQUIRED ABOVE. ALL SUMS
DISBURSED BY AGENT IN CONNECTION WITH ANY SUCH ACTIONS, INCLUDING COURT COSTS,
EXPENSES, OTHER CHARGES RELATING THERETO AND REASONABLE ATTORNEY COSTS, SHALL
CONSTITUTE REVOLVING LOANS HEREUNDER, SHALL BE PAYABLE ON DEMAND BY BORROWER TO
AGENT AND, UNTIL PAID, SHALL BEAR INTEREST AT THE HIGHEST RATE THEN APPLICABLE
TO REVOLVING LOANS HEREUNDER. THIS PROVISION SHALL CONSTITUTE THE NOTICE TO THE
APPLICABLE LOAN PARTY REQUIRED PURSUANT TO PARAGRAPH (3) OF SECTION 180/10 OF
CHAPTER 815 OF THE ILLINOIS COMPILED STATUTES (2004).

 

7.15. Financial, Collateral and Other Reporting / Notices. Each Loan Party has
kept, and will at all times keep, adequate records and books of account with
respect to its business activities and the Collateral in which proper entries
are made in accordance with GAAP reflecting all its financial transactions. Each
Loan Party Obligor will cause to be prepared and furnished to Agent, in each
case in a form and in such detail as is acceptable to Agent the following items
(the items to be provided under this Section 7.15 shall be delivered to Agent in
writing):

 

(a) Annual Financial Statements. Not later than ninety days after the close of
each Fiscal Year, unqualified (except for qualifications relating to changes in
accounting principles or practices reflecting changes in GAAP and required or
approved by Borrower's independent certified public accountants), audited
financial statements of each Loan Party as of the end of such Fiscal Year,
including balance sheet, income statement, and statement of cash flow for such
Fiscal Year, in each case on a consolidated and consolidating basis, certified
by a firm of independent certified public accountants of recognized standing
selected by Borrower but acceptable to Agent, together with a copy of any
management letter issued in connection therewith. Concurrently with the delivery
of such financial statements, Borrower shall deliver to Agent a Compliance
Certificate, indicating whether (i) Borrower is in compliance with each of the
covenants specified in Section 9, and setting forth a detailed calculation of
such covenants and (ii) any Default or Event of Default is then in existence;

 

(b) Interim Financial Statements. Not later than (x) thirty days after the end
of each month other than a month that is also the end of a fiscal quarter and
(y) forty-five days after the end of each fiscal quarter, including the last
fiscal quarter of each Fiscal Year, unaudited interim financial statements of
each Loan Party as of the end of such month and of the portion of such Fiscal
Year then elapsed, including balance sheet, income statement, statement of cash
flow, and results of their respective operations during such month and the
then-elapsed portion of the Fiscal Year, together with comparative figures for
the same periods in the immediately preceding Fiscal Year and the corresponding
figures from the budget for the Fiscal Year covered by such financial
statements, in each case on a consolidated and consolidating basis, certified by
the principal financial officer of Borrower as prepared in accordance with GAAP
and fairly presenting the consolidated financial position and results of
operations (including, with respect to the end of any fiscal quarter, management
discussion and analysis of such results) of each Loan Party for such month and
period subject only to changes from ordinary course year-end audit adjustments
and except that such statements need not contain footnotes. Concurrently with
the delivery of such financial statements, Borrower shall deliver to Agent a
Compliance Certificate, indicating whether (i) Borrower is in compliance with
each of the covenants specified in Section 9, and setting forth a detailed
calculation of such covenants, and (ii) any Default or Event of Default is then
in existence;

 



 -35- 

 

 

(c) Borrowing Base / Collateral Reports / Insurance Certificates / Perfection
Certificates / Other Items. The items described on Annex III hereto by the
respective dates set forth therein.

 

(d) Projections, Etc. Not later than the last day of each Fiscal Year, monthly
business projections for the following Fiscal Year for the Loan Parties on a
consolidated and consolidating basis, which projections shall include for each
such period Borrowing Base projections, profit and loss projections, balance
sheet projections, income statement projections and cash flow projections;

 

(e) Shareholder Reports, Etc. Promptly after the sending or filing thereof, as
the case may be, copies of any proxy statements, financial statements or reports
which each Loan Party has made available to its shareholders and copies of any
regular, periodic and special reports or registration statements which any Loan
Party files with the Securities and Exchange Commission or any Governmental
Authority which may be substituted therefor, or any national securities
exchange;

 

(f) ERISA Reports. Copies of any annual report to be filed pursuant to the
requirements of ERISA in connection with each plan subject thereto promptly upon
request by Agent and in addition, each Loan Party shall promptly notify Agent
upon having knowledge of any ERISA Event; and

 

(g) Tax Returns. Each federal and state income tax return filed by any Loan
Party or Other Obligor promptly (but in no event later than ten days following
the filing of such return), together with such supporting documentation as is
supplied to the applicable tax authority with such return and proof of payment
of any amounts owing with respect to such return.

 

(h) Notification of Certain Changes. Promptly (and in no case later than the
earlier of (i) five Business Days after the occurrence of any of the following
and (ii) such other date that such information is required to be delivered
pursuant to this Agreement or any other Loan Document) notification to Agent in
writing of (A) the occurrence of any Default or Event of Default, (B) the
occurrence of any event that has had, or could reasonably be expected to have, a
Material Adverse Effect, (C) any change in any Loan Party's officers or
directors, (D) any investigation, action, suit, proceeding or claim (or any
material development with respect to any existing investigation, action, suit,
proceeding or claim) relating to any Loan Party or the Collateral or could
reasonably be expected to result in a Material Adverse Effect, (E) any material
loss or damage to the Collateral, (F) any event or the existence of any
circumstance that has resulted in, or could reasonably be expected to result in,
any material adverse change in the business or financial affairs of any Loan
Party, any Default, or any Event of Default, or which would make any
representation or warranty previously made by any Loan Party to Agent untrue in
any material respect or constitute a material breach if such representation or
warranty was then being made, (G) any actual or alleged breaches of any Material
Contract or termination or threat to terminate any Material Contract or any
material amendment to or modification of a Material Contract, or the execution
of any new Material Contract by any Loan Party and (H) any change in any Loan
Party's certified accountant. In the event of each such notice under this
Section 7.15(h), Borrower shall give notice to Agent of the action or actions
that each Loan Party has taken, is taking, or proposes to take with respect to
the event or events giving rise to such notice obligation.

 

(i) Other Information. Promptly upon request, such other data and information
(financial and otherwise) as Agent, from time to time, may reasonably request,
bearing upon or related to the Collateral or each Loan Party's and each Other
Obligor's business or financial condition or results of operations.

 



 -36- 

 

 

7.16. Litigation Cooperation. Should any third-party suit, regulatory action, or
any other judicial, administrative, or similar proceeding be instituted by or
against Agent or any Lender with respect to any Collateral or in any manner
relating to any Loan Party, this Agreement, any other Loan Document or the
transactions contemplated hereby, each Loan Party Obligor shall, without expense
to Agent or any Lender, make available each Loan Party, such Loan Party's
officers, employees and agents, and any Loan Party's books and records, without
charge, to the extent that Agent or any Lender may deem them reasonably
necessary in order to prosecute or defend any such suit or proceeding.

 

7.17. Maintenance of Collateral, Etc. Each Loan Party Obligor will maintain all
of the Collateral in good working condition, ordinary wear and tear excepted,
and no Loan Party Obligor will use the Collateral for any unlawful purpose.

 

7.18. Material Contracts. Except as expressly disclosed in Section 1(h) of the
Perfection Certificate, no Loan Party is (a) a party to any contract which has
had or could reasonably be expected to have a Material Adverse Effect or (b) in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (x) any contract to which it is a party or
by which any of its assets or properties is bound, which default, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect or result in liabilities in excess of $250,000 or (y) any Material
Contract. Except for the contracts and other agreements listed in Section 1(h)
of the Perfection Certificate, no Loan Party is party, as of the Closing Date,
to any (i) employment agreements covering the management of any Loan Party, (ii)
collective bargaining agreements or other labor agreements covering any
employees of any Loan Party, (iii) agreements for managerial, consulting or
similar services to which any Loan Party is a party or by which it is bound,
(iv) agreements regarding any Loan Party, its assets or operations or any
investment therein to which any of its equity holders is a party, (v) patent
licenses, trademark licenses, copyright licenses or other lease or license
agreements to which any Loan Party is a party, either as lessor or lessee, or as
licensor or licensee, (vi) distribution, marketing or supply agreements to which
any Loan Party is a party, (vii) customer agreements to which any Loan Party is
a party (in each case with respect to any contract of the type described in the
preceding clauses (i), (iii), (iv), (v), (vi) and (vii) requiring payments of
more than $250,000 in the aggregate in any Fiscal Year), (viii) partnership
agreements to which any Loan Party is a partner, limited liability company
agreements to which any Loan Party is a member or manager, or joint venture
agreements to which any Loan Party is a party, (ix) real estate leases, or (x)
any other contract to which any Loan Party is a party, in each case with respect
to this clause (x) the breach, nonperformance or cancellation of which, could
reasonably be expected to have a Material Adverse Effect; (each such contract
and agreement, described in the preceding clauses (i) to (x), a "Material
Contract").

 

7.19. No Default. No Default or Event of Default has occurred and is continuing.

 

7.20. No Material Adverse Change. Since December 31, 2015, there has been no
material adverse change in the financial condition, business, prospects,
operations, or properties of any Loan Party or any Other Obligor.

 

7.21. Full Disclosure. No report, notice, certificate, information or other
statement delivered or made (including, in electronic form) by or on behalf of
any Loan Party, any Other Obligor or any of their respective Affiliates to Agent
or any Lender in connection with this Agreement or any other Loan Document
contains or will at any time contain any untrue statement of a material fact, or
omits or will at any time omit to state any material fact necessary to make any
statements contained herein or therein not misleading. Except for matters of a
general economic or political nature which do not affect any Loan Party or any
Other Obligor uniquely, there is no fact presently known to any Loan Party
Obligor which has not been disclosed to Agent, which has had or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 



 -37- 

 

 

7.22. Sensitive Payments. No Loan Party (a) has made or will at any time make
any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment or (d) has engaged in or will at any time engage in any "trading
with the enemy" or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.

 

7.23. Access to Collateral, Books and Records. At reasonable times, Agent and
its representatives or agents shall have the right to inspect the Collateral and
to examine and copy each Loan Party's books and records. Each Loan Party Obligor
agrees to give Agent access to any or all of such Loan Party Obligor's, and each
of its Subsidiaries', premises to enable Agent to conduct such inspections and
examinations. Such inspections and examinations shall be at Borrower's expense
and the charge therefor shall be such amount as shall represent Agent's then
current standard charge, plus out-of-pocket expenses; provided that Borrower
shall only be required to reimburse Agent for up to four such inspections and
examinations in any Fiscal Year plus any additional inspections and examinations
that are conducted during the existence of an Event of Default. Agent may, at
Borrower's expense, use each Loan Party's personnel, computer and other
equipment, programs, printed output and computer readable media, supplies and
premises for the collection, sale or other disposition of Collateral to the
extent Agent, in its sole discretion, deems appropriate. Each Loan Party Obligor
hereby irrevocably authorizes all accountants and third parties to disclose and
deliver to Agent, at Borrower's expense, all financial information, books and
records, work papers, management reports and other information in their
possession regarding the Loan Parties; provided that Agent shall request any
such materials from the applicable Loan Party Obligor before requesting such
materials from such accountants or third party service providers.

 

7.24. Appraisals. Each Loan Party Obligor will permit Agent and each of its
representatives or agents to conduct appraisals and valuations of the Collateral
at such times and intervals as Agent may designate (including any appraisals
that may be required to comply with FIRREA). Such appraisals and valuations
shall be at Borrower's expense; provided, that Borrower shall only be required
to reimburse Agent for up to two appraisals and valuations in any Fiscal Year
plus any additional appraisals and valuations that are conducted during the
existence of an Event of Default.

 

7.25. Closing Date Acquisition. The Closing Date Acquisition has been
consummated in accordance with the terms of the Closing Date Acquisition
Agreement and in compliance with applicable law. The representations and
warranties in the Closing Date Acquisition Agreement are true and correct in all
material respects as of the Closing Date (except to the extent such
representations and warranties expressly refer to a specific date, in which case
they shall be true and correct in all material respects as of such date).

 

8. NEGATIVE COVENANTS. No Loan Party Obligor shall, and no Loan Party Obligor
shall permit any other Loan Party to, without Agent's and Required Lenders'
prior written consent:

 

(a) merge or consolidate with another Person, form any new Subsidiary or acquire
any equity interest in any Person; provided that any Subsidiary of Borrower that
is a Loan Party Obligor may merge with another Loan Party Obligor so long as
Borrower is the survivor of any merger involving Borrower;

 



 -38- 

 

 

(b) acquire any material assets except in the ordinary course of business and as
otherwise expressly permitted by this Agreement;

 

(c) enter into any transaction outside the ordinary course of business that is
not expressly permitted by this Agreement;

 

(d) sell, transfer, return, or dispose of any Collateral or other assets with an
aggregate value in excess of $50,000 in any fiscal year, except that each Loan
Party may sell finished goods Inventory in the ordinary course of its business;

 

(e) make any loans to, or investments in, any Affiliate or other Person in the
form of money or other assets; provided, that Borrower and each other Loan Party
Obligor may make loans and investments in its wholly-owned domestic Subsidiaries
that are Loan Party Obligors;

 

(f) incur any Indebtedness other than the Obligations and Permitted
Indebtedness;

 

(g) create, incur, assume or suffer to exist any Lien or other encumbrance of
any nature whatsoever on any of its assets whether now or hereafter owned, other
than Liens in favor of Agent to secure the Obligations and Permitted Liens;

 

(h) guaranty or otherwise become liable with respect to the obligations (other
than the Obligations) of another party or entity;

 

(i) pay or declare any dividends or other distributions or payments on or in
connection with any Loan Party's stock or other equity interest, except for (x)
dividends payable solely in capital stock or other equity interests of such Loan
Party, (y) dividends and distributions (i) by a Loan Party that is not a Loan
Party Obligor to any other Loan Party and (ii) by a Loan Party Obligor to
another Loan Party Obligor and (z) cash dividends and other payments required to
be paid by the Existing Preferred Equity Documents (as in effect on the Closing
Date), the Closing Date Preferred Equity Documents (as in effect on the Closing
Date) or the Logicmark Equity Documents, so long as (A) no Default or Event of
Default has occurred and is continuing or would result therefrom, (B) Borrower
is in compliance with the financial covenants set forth in Section 9, calculated
on a pro forma basis as of the last day of the most recent fiscal quarter for
which Borrower's financial statements are available as if such payment had been
made on the last day of such fiscal quarter and (C) after giving effect to such
payment, the sum of Excess Availability, plus unrestricted cash on hand of
Borrower subject to a Control Agreement in favor of Agent, is not less than
$750,000;

 

(j) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower's capital stock or other equity interests, other than solely in
exchange for common equity interests of Borrower or preferred equity interests
of Borrower that do not constitute Disqualified Equity Interests;

 

(k) make any change in any Loan Party's capital structure, except (i) to the
extent expressly permitted pursuant to another clause of this Section 8, (ii)
the Borrower may issue equity interests, and securities convertible into equity
interests, in each case other than Disqualified Equity Interests and to the
extent not otherwise prohibited hereunder, so long as such issuance does not
result in a Change of Control, (iii) Borrower may consummate the Closing Date
Equity Issuance pursuant to the Closing Date Preferred Equity Documents and (iv)
Borrower may consummate the Logicmark Equity Issuance pursuant to the Logicmark
Equity Documents;

 

(l) dissolve or elect to dissolve;

 



 -39- 

 

 

(m) engage, directly or indirectly, in a business other than the Business, wind
up its business operations or cease substantially all, or any material portion,
of its normal business operations, or suffer any material disruption,
interruption or discontinuance of a material portion of its normal business
operations;

 

(n) pay any principal or other amount on any Indebtedness (including the
Logicmark Earnout and the Logicmark Seller Note) that is contractually
subordinated to Agent in violation of the applicable subordination or
intercreditor agreement (including the Logicmark Subordination Agreement);

 

(o) enter into any transaction with an Affiliate other than on arms-length terms
disclosed to Agent in writing;

 

(p) change its jurisdiction of organization or enter into any transaction which
has the effect of changing its jurisdiction of organization except as provided
for in Section 7.8;

 

(q) agree, consent, permit or otherwise undertake to amend or otherwise modify
any of the terms or provisions of any Loan Party's Governing Documents, except
for such amendments or other modifications required by applicable law or that
are not adverse to Agent, and then, only to the extent such amendments or other
modifications are fully disclosed in writing to Agent no less than five Business
Days prior to being effectuated;

 

(r) enter into or assume any agreement prohibiting the creation or assumption of
any Lien to secure the Obligations upon its properties or assets, whether now
owned or hereafter acquired;

 

(s) create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction (other than any Loan Documents) of any kind on the
ability of any such Person to pay or make any dividends or distributions to
Borrower, to pay any of the Obligations, to make loans or advances or
to transfer any of its property or assets to Borrower;

 

(t) agree, consent, permit or otherwise undertake to amend or otherwise modify
any of the terms or provisions of any Subordinated Debt Document in violation of
the applicable Subordination Agreement.

 

9. FINANCIAL COVENANTS. Each Loan Party Obligor shall at all times comply with
the following Financial Covenants:

 

9.1. Fixed Charge Coverage Ratio. Borrower shall not permit the ratio of
(a) EBITDA for each period set forth below, minus unfinanced Capital
Expenditures of the Loan Parties on a consolidated basis for such period, to
(b) Fixed Charges for such period to be less than the ratio set forth below for
such period:

 

Date  Ratio the six-month period ended December 31, 2016  1.15:1.00 the
nine-month period ended March 31, 2017  1.15:1.00 the twelve-month period ended
June 30, 2017, and the twelve-month period ended on each September 30, December
31, March 31 and June 30 thereafter  1.15:1.00

 



 -40- 

 

 

9.2. Minimum EBITDA. Borrower shall not permit EBITDA for any period set forth
below to be less than the corresponding amount set forth below for such period:

 

Period  Amount  Closing Date through August 31, 2016  $0.00  Closing Date
through September 30, 2016  $0.00 

 

10. RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.

 

10.1. Release. Borrower and each other Loan Party Obligor on behalf of itself
and its successors, assigns, heirs and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, each Lender, any and all Participants, their respective
Affiliates, successors and assigns, and their respective directors, officers,
employees, attorneys and agents and any other Person affiliated with or
representing any such Person (collectively, the "Released Parties") of and from
any and all liability, including all actual or potential claims, demands or
causes of action of any kind, nature or description whatsoever, whether arising
in law or equity or under contract or tort or under any state or federal law or
otherwise, which Borrower or any Loan Party or any of their successors, assigns
or other legal representatives has had, now has or has made claim to have
against any of the Released Parties for or by reason of any act, omission,
matter, cause or thing whatsoever, including any liability arising from acts or
omissions pertaining to the transactions contemplated by this Agreement and the
other Loan Documents, whether based on errors of judgment or mistake of law or
fact, from the beginning of time to and including the Closing Date, whether such
claims, demands and causes of action are matured or known or unknown.
Notwithstanding any provision in this Agreement to the contrary, this Section
10.1 shall remain operative even after the Termination Date and shall survive
the payment in full of all of the Obligations. Such release is made on the date
hereof and remade upon each request for a Revolving Loan by Borrower.

 

10.2. Limitation of Liability. In no circumstance will any of the Released
Parties be liable for lost profits or other special, punitive, or consequential
damages. Notwithstanding any provision in this Agreement to the contrary, this
Section 10.2 shall remain operative even after the Termination Date and shall
survive the payment in full of all of the Obligations.

 

10.3. Indemnity. Each Loan Party Obligor hereby agrees to indemnify the Released
Parties and hold them harmless from and against any and all claims, debts,
liabilities, demands, obligations, actions, causes of action, penalties, costs
and expenses (including attorneys' fees), of every nature, character and
description, which the Released Parties may sustain or incur based upon or
arising out of any of the transactions contemplated by this Agreement or any
other Loan Documents or any of the Obligations, or any other matter, cause or
thing whatsoever, occurred, done, omitted or suffered to be done by Agent or any
Lender relating to any Loan Party or the Obligations (except any such amounts
sustained or incurred solely as the result of the gross negligence or willful
misconduct of such Released Parties, as finally determined by a court of
competent jurisdiction). Notwithstanding any provision in this Agreement to the
contrary, this Section 10.3 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Obligations.

 

11. EVENTS OF DEFAULT AND REMEDIES.

 

11.1. Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default":

 

(a) Payment. If any Loan Party Obligor or any Other Obligor fails to pay, when
due, any principal or interest payment or any other monetary Obligation required
under this Agreement or any other Loan Document;

 



 -41- 

 

 

(b) Breaches of Representations and Warranties. If any warranty, representation,
statement, report or certificate made or delivered to Agent or any Lender by or
on behalf of any Loan Party or any Other Obligor is untrue or misleading in any
material respect;

 

(c) Breaches of Covenants. If any Loan Party or any Other Obligor breaches any
covenant or obligation contained in this Agreement or any other Loan Document;

 

(d) Judgment. If one or more judgments aggregating in excess of $25,000 is
obtained against any Loan Party or any Other Obligor which remains unstayed for
more than thirty days or is enforced;

 

(e) Cross-Default. If any default occurs with respect to any Indebtedness (other
than the Obligations) of any Loan Party or any Other Obligor if (i) such default
shall consist of the failure to pay such Indebtedness when due, whether by
acceleration or otherwise or (ii) the effect of such default is to permit the
holder, with or without notice or lapse of time or both, to accelerate the
maturity of any such Indebtedness or to cause such Indebtedness to become due
prior to the stated maturity thereof (without regard to the existence of any
subordination or intercreditor agreements);

 

(f) Death or Dissolution. The dissolution, death, termination of existence,
insolvency or business failure or suspension or cessation of business as usual
of any Loan Party or any Other Obligor (or of any general partner of any Loan
Party or any Other Obligor if it is a partnership);

 

(g) Voluntary Bankruptcy or Similar Proceedings. If any Loan Party or any Other
Obligor shall apply for or consent to the appointment of a receiver, trustee,
custodian or liquidator of it or any of its properties, admit in writing its
inability to pay its debts as they mature, make a general assignment for the
benefit of creditors, be adjudicated a bankrupt or insolvent or be the subject
of an order for relief under the Bankruptcy Code or under any bankruptcy or
insolvency law of a foreign jurisdiction, or file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law, or take or permit to be taken any action in
furtherance of or for the purpose of effecting any of the foregoing;

 

(h) Involuntary Bankruptcy or Similar Proceedings. The commencement of an
involuntary case or other proceeding against any Loan Party or any Other Obligor
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar applicable law or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or if an order
for relief is entered against any Loan Party or any Other Obligor under any
bankruptcy, insolvency or other similar applicable law as now or hereafter in
effect; provided, that if such commencement of proceedings is involuntary, such
action shall not constitute an Event of Default unless such proceedings are not
dismissed within sixty days after the commencement of such proceedings, though,
for avoidance of doubt, Agent and Lenders shall have no obligation to make
Revolving Loans to Borrower during such sixty day period or, if earlier, until
such proceedings are dismissed;

 

(i) Revocation or Termination of Guaranty or Security Documents. The actual or
attempted revocation or termination of, or limitation or denial of liability
under, any guaranty of any of the Obligations, or any security document securing
any of the Obligations, by any Loan Party or Other Obligor;

 



 -42- 

 

 

(j) Subordinated Indebtedness. If any Loan Party or Other Obligor makes any
payment on account of any Indebtedness or obligation which has been
contractually subordinated to the Obligations other than payments which are not
prohibited by the applicable subordination provisions pertaining thereto, or if
any Person who has subordinated such Indebtedness or obligations attempts to
limit or terminate any applicable subordination provisions pertaining thereto;

 

(k) Criminal Indictment or Proceedings. If there is any indictment of any Loan
Party or any Other Obligor under any criminal statute or commencement of
criminal proceedings against any such Person;

 

(l) Change of Control. If (i) any "person" or "group" (within the meaning of
Sections 13(d) and 14(d) of the Securities Act), becomes the beneficial owner
(as defined in Rule 13d-3 under the Securities Act), directly or indirectly, of
more than 50%, of the outstanding equity interests of Borrower on a fully
diluted basis or obtains the right to appoint more than 50% of the board of
directors of Borrower, (ii) a majority of the members of the board of directors
of Borrower do not constitute Continuing Directors, (iii) Borrower ceases to,
directly or indirectly, own and control 100% of each class of the outstanding
equity interests of each other Loan Party or (iv) any "change of control" or
"Change of Control" occurs as defined in any of the Closing Date Preferred
Equity Documents, Logicmark Equity Documents or Existing Preferred Equity
Documents (any of the foregoing, a "Change of Control");

 

(m) Change of Management. If Gino Pereira ceases to be employed as, and actively
perform the duties of, the chief executive officer of each Loan Party, unless a
successor is appointed within sixty days after the termination of such
individual's employment and such successor is reasonably satisfactory to Agent;

 

(n) Material Adverse Effect. The occurrence of a Material Adverse Effect;

 

(o) Invalid Liens. If any Lien purported to be created by any Loan Document
shall cease to be a valid perfected first priority Lien (subject only to any
priority accorded by law to Permitted Liens) on any material portion of the
Collateral, or any Loan Party or any Other Obligor shall assert in writing that
any Lien purported to be created by any Loan Document is not a valid perfected
first-priority lien (subject only to any priority accorded by law to Permitted
Liens) on the assets or properties purported to be covered thereby;

 

(p) Termination of Loan Documents. If any of the Loan Documents shall cease to
be in full force and effect (other than as a result of the discharge thereof in
accordance with the terms thereof or by written agreement of all parties
thereto);

 

(q) [intentionally omitted].;

 

(r) Loss of Collateral. The uninsured loss, theft, damage or destruction of any
of the Collateral with an aggregate value in excess of $50,000 in the aggregate
for all such events during any Fiscal Year as determined by Agent in its sole
discretion determined in good faith, or (except as permitted hereby) the sale,
lease or furnishing under a contract of service of, any of the Collateral;

 

(s) Revolving Loan Balance. If the outstanding balance of all Revolving Loans
exceeds, at any time, the lesser of (A) the Maximum Revolving Facility Amount
and (B) the Borrowing Base; or

 



 -43- 

 

 

(t) Plans. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any Subsidiary under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$25,000, (ii) the existence of any Lien under Section 430(k) or Section 6321 of
the Code or Section 303(k) or Section 4068 of ERISA on any assets of a Loan
Party, or (iii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $25,000.

 

11.2. Remedies with Respect to Lending Commitments/Acceleration, Etc. Upon the
occurrence of an Event of Default, Agent may, and if directed by Required
Lenders shall, (a) terminate all or any portion of the Lenders' commitments to
lend to or extend credit to Borrower under this Agreement and/or any other Loan
Document, without prior notice to any Loan Party and/or (b) demand payment in
full of all or any portion of the Obligations (whether or not payable on demand
prior to such Event of Default), and/or (c) take any and all other and further
actions and avail itself of any and all rights and remedies available to Agent
or any Lender under this Agreement, any other Loan Document, under law or in
equity. Notwithstanding the foregoing sentence, upon the occurrence of any Event
of Default described in Section 11.1(g) or Section 11.1(h), without notice,
demand or other action by Agent or any Lender all of the Obligations shall
immediately become due and payable whether or not payable on demand prior to
such Event of Default.

 

11.3 Remedies with Respect to Collateral. Without limiting any rights or
remedies Agent or any Lender may have pursuant to this Agreement, the other Loan
Documents, under applicable law or otherwise, upon the occurrence and during the
continuation of an Event of Default:

 

(a) Any and All Remedies. Agent may, and if directed by Required Lenders shall,
take any and all actions and avail itself of any and all rights and remedies
available to Agent and Lenders under this Agreement, any other Loan Document,
under law or in equity, and the rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable law or otherwise.

 

(b) Collections; Modifications of Terms. Agent may, but shall be under no
obligation to: (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to, or is subject to a security interest in
favor of, Agent; (ii) demand, sue for, collect and give receipts for and take
all necessary or desirable steps to collect any Collateral or Proceeds in its or
any Loan Party Obligor's name, and apply any such collections against the
Obligations as Agent may elect or as Required Lenders may direct; (iii) take
control of any Collateral and any cash and non-cash Proceeds of any Collateral;
(iv) enforce, compromise, extend, renew settle or discharge any rights or
benefits of each Loan Party Obligor with respect to or in and to any Collateral,
or deal with the Collateral as Agent may deem advisable or as Required Lenders
may direct; and (v) make any compromises, exchanges, substitutions or surrenders
of Collateral Agent deems necessary or proper in its reasonable discretion, or
as Required Lenders may direct, including extending the time of payment,
permitting payment in installments, or otherwise modifying the terms or rights
relating to any of the Collateral, all of which may be effected without notice
to, consent of, or any other action of any Loan Party and without otherwise
discharging or affecting the Obligations, the Collateral or the security
interests granted to Agent under this Agreement or any other Loan Document.

 

(c) Insurance. Agent may file proofs of loss and claim with respect to any of
the Collateral with the appropriate insurer, and may endorse in its own and each
Loan Party Obligor's name any checks or drafts constituting Proceeds of
insurance. Any Proceeds of insurance received by Agent may be applied by Agent
against payment of all or any portion of the Obligations as Agent may elect in
its reasonable discretion, or as Required Lenders may direct.

 



 -44- 

 

 

(d) Possession and Assembly of Collateral. Agent may take possession of the
Collateral and/or, without removal, render each Loan Party Obligor's Equipment
unusable. Upon Agent's request, each Loan Party Obligor shall assemble the
Collateral and make it available to Agent at one or more places designated by
Agent.

 

(e) Set-off. Agent and each Lender may, and at the direction of Required Lenders
shall, without any notice to, consent of or any other action by any Loan Party
(such notice, consent or other action being expressly waived), set-off or apply
(i) any and all deposits (general or special, time or demand, provisional or
final) at any time held by or for the account of Agent, such Lender, or any
Affiliate of Agent or such Lender and (ii) any Indebtedness at any time owing by
Agent, such Lender or any Affiliate of Agent or such Lender or any Participant
in the Revolving Loans to or for the credit or the account of any Loan Party
Obligor to the repayment of the Obligations, irrespective of whether any demand
for payment of the Obligations has been made.

 

(f) Disposition of Collateral.

 

(i) Sale, Lease, etc. of Collateral. Agent may, and at the direction of Required
Lenders shall, without demand, advertising or notice, all of which each Loan
Party Obligor hereby waives (except as the same may be required by the UCC or
other applicable law and is not waivable under the UCC or such other applicable
law), at any time or times in one or more public or private sales or other
dispositions, for cash, on credit or otherwise, at such prices and upon such
terms as determined by Agent (provided such price and terms are commercially
reasonable within the meaning of the UCC to the extent such sale or other
disposition is subject to the UCC requirements that such sale or other
disposition must be commercially reasonable), (A) sell, lease, license or
otherwise dispose of any and all Collateral and/or (B) deliver and grant options
to a third party to purchase, lease, license or otherwise dispose of any and all
Collateral. Agent may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Agent in its reasonable discretion. Agent may be
the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Agent may make payment of all or any portion of the
purchase price therefor by the application of all or any portion of the
Obligations due to Agent and Lenders to the purchase price payable in connection
with such sale or disposition. Agent may, if it deems it reasonable, postpone or
adjourn any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, that Agent shall provide the applicable Loan Party Obligor with
written notice of the time and place of such postponed or adjourned sale or
disposition. Each Loan Party Obligor hereby acknowledges and agrees that Agent's
compliance with any requirements of applicable law in connection with a sale,
lease, license or other disposition of Collateral will not be considered to
adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.

 

(ii) Deficiency. Each Loan Party Obligor shall remain liable for all amounts of
the Obligations remaining unpaid as a result of any deficiency of the Proceeds
of the sale, lease, license or other disposition of Collateral after such
Proceeds are applied to the Obligations as provided in this Agreement.

 

(iii) Warranties; Sales on Credit. Agent may, and at the direction of Required
Lenders shall, sell, lease, license or otherwise dispose of the Collateral
without giving any warranties and may specifically disclaim any and all
warranties, including but not limited to warranties of title, possession,
merchantability and fitness. Each Loan Party Obligor hereby acknowledges and
agrees that Agent's disclaimer of any and all warranties in connection with a
sale, lease, license or other disposition of Collateral will not be considered
to adversely affect the commercial reasonableness of any such disposition of the
Collateral. If Agent sells, leases, licenses or otherwise disposes of any of the
Collateral on credit, Borrower will be credited only with payments actually made
in cash by the recipient of such Collateral and received by Agent and applied to
the Obligations. If any Person fails to pay for Collateral acquired pursuant
this Section 11.3(f) on credit, Agent may re-offer the Collateral for sale,
lease, license or other disposition.

 



 -45- 

 

 

(iv) License. Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Loan Party Obligor's
Intellectual Property, including but not limited to, any labels, patents,
trademarks, trade names, URLs, domain names, industrial designs, copyrights, and
advertising matter, whether owned by any Loan Party Obligor or with respect to
which any Loan Party Obligor has rights under license, sublicense, or other
agreements, as it pertains to the Collateral, in preparing for sale, advertising
for sale and selling any Collateral, and each Loan Party Obligor's rights under
all licenses and all franchise agreements shall inure to the benefit of Agent
and Lenders.

 

(g) Investment Property; Voting and Other Rights; Irrevocable Proxy.

 

(i) All rights of each Loan Party Obligor to exercise any of the voting and
other consensual rights which it would otherwise be entitled to exercise in
accordance with the terms hereof with respect to any Investment Property, and to
receive any dividends, payments, and other distributions which it would
otherwise be authorized to receive and retain in accordance with the terms
hereof with respect to any Investment Property, shall immediately, at the
election of Agent or Required Lenders (without requiring any notice) cease, and
all such rights shall thereupon become vested solely in Agent, for the benefit
of Agent and Lenders, and Agent (personally or through an agent) shall thereupon
be solely authorized and empowered, without notice, to (A) transfer and register
in its name, or in the name of its nominee, the whole or any part of the
Investment Property, it being acknowledged by each Loan Party Obligor that any
such transfer and registration may be effected by Agent through its irrevocable
appointment as attorney-in-fact pursuant to Section 11.3(g)(ii) and Section 6.4,
(B) exchange certificates or instruments representing or evidencing Investment
Property for certificates or instruments of smaller or larger denominations,
(C) exercise the voting and all other rights as a holder with respect to all or
any portion of the Investment Property (including all economic rights, all
control rights, authority and powers, and all status rights of each Loan Party
Obligor as a member or as a shareholder (as applicable) of the Issuer),
(D) collect and receive all dividends and other payments and distributions made
thereon, (E) notify the parties obligated on any Investment Property to make
payment to Agent of any amounts due or to become due thereunder, (F) endorse
instruments in the name of each Loan Party Obligor to allow collection of any
Investment Property, (G) enforce collection of any of the Investment Property by
suit or otherwise, and surrender, release, or exchange all or any part thereof,
or compromise or renew for any period (whether or not longer than the original
period) any liabilities of any nature of any Person with respect thereto,
(H) consummate any sales of Investment Property or exercise any other rights as
set forth in Section 11.3(f), (I) otherwise act with respect to the Investment
Property as though Agent was the outright owner thereof and (J) exercise any
other rights or remedies Agent or any Lender may have under the UCC, other
applicable law or otherwise.

 



 -46- 

 

 

(ii) EACH LOAN PARTY OBLIGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT
AS ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY OBLIGOR WITH RESPECT TO
ALL OF EACH SUCH LOAN PARTY OBLIGOR'S INVESTMENT PROPERTY WITH THE RIGHT, DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO TAKE ANY OF THE
FOLLOWING ACTIONS: (A) TRANSFER AND REGISTER IN AGENT'S NAME, OR IN THE NAME OF
ITS NOMINEE, THE WHOLE OR ANY PART OF THE INVESTMENT PROPERTY, (B) VOTE THE
PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION TO DO SO, (C) RECEIVE AND
COLLECT ANY DIVIDEND OR ANY OTHER PAYMENT OR DISTRIBUTION IN RESPECT OF, OR IN
EXCHANGE FOR, THE INVESTMENT PROPERTY OR ANY PORTION THEREOF, TO GIVE FULL
DISCHARGE FOR THE SAME AND TO INDORSE ANY INSTRUMENT MADE PAYABLE TO ANY LOAN
PARTY OBLIGOR FOR THE SAME, (D) EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES,
AND REMEDIES (INCLUDING ALL ECONOMIC RIGHTS, ALL CONTROL RIGHTS, AUTHORITY AND
POWERS, AND ALL STATUS RIGHTS OF EACH LOAN PARTY OBLIGOR AS A MEMBER OR AS A
SHAREHOLDER (AS APPLICABLE) OF THE ISSUER) TO WHICH A HOLDER OF THE PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING, WITH RESPECT TO THE PLEDGED EQUITY,
GIVING OR WITHHOLDING WRITTEN CONSENTS OF MEMBERS OR SHAREHOLDERS, CALLING
SPECIAL MEETINGS OF MEMBERS OR SHAREHOLDERS, AND VOTING AT SUCH MEETINGS), AND
(E) TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH AGENT MAY DEEM NECESSARY
OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT. THE APPOINTMENT OF
AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE
VALID AND IRREVOCABLE UNTIL (x) ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY
PAID IN FULL IN CASH IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, (y) NEITHER AGENT NOR ANY LENDER HAS ANY FURTHER
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND (z) THE
COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED OR HAVE BEEN TERMINATED (IT BEING
UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS WILL BE AUTOMATICALLY REINSTATED IF
AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED
OR MUST OTHERWISE BE RESTORED OR RETURNED BY AGENT OR ANY LENDER FOR ANY REASON
WHATSOEVER, INCLUDING AS A PREFERENCE, FRAUDULENT CONVEYANCE, OR OTHERWISE UNDER
ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT
BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT IN THE EVENT PAYMENT OF ALL OR ANY
PART OF THE OBLIGATIONS IS RESCINDED OR MUST BE RESTORED OR RETURNED, ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS'
FEES AND DISBURSEMENTS) INCURRED BY AGENT OR ANY LENDER IN DEFENDING AND
ENFORCING SUCH REINSTATEMENT SHALL HEREBY BE DEEMED TO BE INCLUDED AS A PART OF
THE OBLIGATIONS). SUCH APPOINTMENT OF AGENT AS PROXY AND AS ATTORNEY-IN-FACT
SHALL BE VALID AND IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY
LIMITATIONS TO THE CONTRARY SET FORTH IN ANY GOVERNING DOCUMENTS OF ANY LOAN
PARTY OBLIGOR, ANY ISSUER, OR OTHERWISE.

 

(iii) In order to further effect the foregoing transfer of rights in favor of
Agent and Lenders, during the continuance of an Event of Default, each Loan
Party Obligor hereby authorizes and instructs each Issuer of Investment Property
pledged by such Loan Party Obligor to comply with any instruction received by
such Issuer from Agent without any other or further instruction from such Loan
Party Obligor, and each Loan Party Obligor acknowledges and agrees that each
Issuer shall be fully protected in so complying, and to pay any dividends,
distributions, or other payments with respect to any of the Investment Property
directly to Agent.

 



 -47- 

 

 

(iv) Upon exercise of the proxy set forth herein, all prior proxies given by any
Loan Party Obligor with respect to any of the Pledged Equity or other Investment
Property, other than to Agent, are hereby revoked, and no subsequent proxies,
other than to Agent will be given with respect to any of the Pledged Equity or
any of the other Investment Property unless Agent otherwise subsequently agrees
in writing. Agent, as proxy, will be empowered and may exercise the irrevocable
proxy to vote the Pledged Equity and the other Investment Property at any and
all times during the existence of an Event of Default, including, at any meeting
of shareholders or members, as the case may be, however called, and at any
adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith. To the fullest extent
permitted by applicable law, Agent shall have no agency, fiduciary or other
implied duties to any Loan Party Obligor, any Issuer, any Loan Party or any
other Person when acting in its capacity as such proxy or attorney-in-fact. Each
Loan Party Obligor hereby waives and releases any claims that it may otherwise
have against Agent or any Lender with respect to any breach, or alleged breach,
of any such agency, fiduciary or other duty.

 

(v) Any transfer to Agent or its nominee, or registration in the name of Agent
or its nominee, of the whole or any part of the Investment Property shall be
made solely for purposes of effectuating voting or other consensual rights with
respect to the Investment Property in accordance with the terms of this
Agreement and is not intended to effectuate any transfer of ownership of any of
the Investment Property unless Agent expressly agrees to the contrary in
writing. Notwithstanding the delivery by Agent of any instruction to any Issuer
or any exercise by Agent of an irrevocable proxy or otherwise, Agent shall not
be deemed the owner of, or assume any obligations or any liabilities whatsoever
of the owner or holder of, any Investment Property unless and until Agent
expressly accepts such obligations in a duly authorized and executed writing and
agrees in writing to become bound by the applicable Governing Documents or
otherwise becomes the owner thereof under applicable law (including through a
sale as described in Section 11.3(f)). The execution and delivery of this
Agreement shall not subject Agent to, or transfer or pass to Agent, or in any
way affect or modify, the liability of any Loan Party Obligor under the
Governing Documents of any Issuer or any related agreements, documents, or
instruments or otherwise. In no event shall the execution and delivery of this
Agreement by Agent or any Lender, or the exercise by Agent or any Lender of any
rights hereunder or assigned hereby, constitute an assumption of any liability
or obligation whatsoever of any Loan Party Obligor to, under, or in connection
with any of the Governing Documents of any Issuer or any related agreements,
documents, or instruments or otherwise.

 

(h) Election of Remedies. Agent shall have the right in Agent's sole discretion,
subject to direction by Required Lenders, to determine which rights, security,
Liens or remedies Agent may at any time pursue, foreclose upon, relinquish,
subordinate, modify or take any other action with respect to, without in any way
impairing, modifying or affecting any of Agent's or any Lender's other rights,
security, Liens or remedies with respect to any Collateral or any of Agent's or
any Lender's rights or remedies under this Agreement or any other Loan Document.

 

(i) Agent's and Lenders' Obligations. Each Loan Party Obligor agrees that
neither Agent nor any Lender shall have any obligation to preserve rights to any
Collateral against other parties or to marshal any Collateral of any kind for
the benefit of any other creditor of any Loan Party Obligor or any other Person.
Neither Agent nor any Lender shall be responsible to any Loan Party Obligor or
any other Person for loss or damage resulting from Agent's failure to enforce
its Liens or collect any Collateral or Proceeds or any monies due or to become
due under the Obligations or any other liability or obligation of any Loan Party
Obligor to Agent or any Lender.

 

(j) Waiver of Rights by Loan Party Obligors. Except as otherwise expressly
provided for in this Agreement or by non-waivable applicable law, each Loan
Party waives (i) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent or any
Lender on which any Loan Party Obligor may in any way be liable, and hereby
ratifies and confirms whatever Agent or any Lender may do in this regard,
(ii) all rights to notice and a hearing prior to Agent's or any Lender's taking
possession or control of, or to Agent's or any Lender's replevy, attachment or
levy upon, the Collateral or any bond or security which might be required by any
court prior to allowing Agent or any Lender to exercise any of its remedies and
(iii) the benefit of all valuation, appraisal, marshaling and exemption laws.

 



 -48- 

 

 

12. LOAN GUARANTY.

 

12.1. Guaranty. Each Loan Party Obligor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guaranties to Agent and
Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, all of the Obligations
and all costs and expenses, including all court costs and attorneys' and
paralegals' fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by Agent and Lenders in endeavoring to collect all
or any part of the Obligations from, or in prosecuting any action against,
Borrower, any Loan Party Obligor or any Other Obligor of all or any part of the
Obligations (and such costs and expenses paid or incurred shall be deemed to be
included in the Obligations). Each Loan Party Obligor further agrees that the
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guaranty
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any branch or Affiliate of Agent
or any Lender that extended any portion of the Obligations.

 

12.2. Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not
of collection. Each Loan Party Obligor waives any right to require Agent or any
Lender to sue or otherwise take action against Borrower, any other Loan Party
Obligor, any Other Obligor, or any other Person obligated for all or any part of
the Obligations, or otherwise to enforce its payment against any Collateral
securing all or any part of the Obligations.

 

12.3. No Discharge or Diminishment of Loan Guaranty.

 

(a) Except as otherwise expressly provided for herein, the obligations of each
Loan Party Obligor hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of all of the Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
Borrower or any Obligor; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting Borrower or any Obligor or their respective
assets or any resulting release or discharge of any obligation of Borrower or
any Obligor; or (iv) the existence of any claim, setoff or other rights which
any Loan Party Obligor may have at any time against Borrower, any Obligor,
Agent, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.

 

(b) The obligations of each Loan Party Obligor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by Borrower or any Obligor of the Obligations or any part
thereof.

 

(c) Further, the obligations of any Loan Party Obligor hereunder shall not be
discharged or impaired or otherwise affected by: (i) the failure of Agent or any
Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Obligations; (iii)
any release, non-perfection or invalidity of any indirect or direct security for
all or any part of the Obligations or all or any part of any obligations of any
Obligor; (iv) any action or failure to act by Agent or any Lender with respect
to any Collateral; or (v) any default, failure or delay, willful or otherwise,
in the payment or performance of any of the Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Party Obligor or that would otherwise operate as a
discharge of any Loan Party Obligor as a matter of law or equity (other than the
indefeasible payment in full in cash of all of the Obligations).

 



 -49- 

 

 

12.4. Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Party Obligor hereby waives any defense based on or arising out of any
defense of any Loan Party Obligor or the unenforceability of all or any part of
the Obligations from any cause, or the cessation from any cause of the liability
of any Loan Party Obligor, other than the indefeasible payment in full in cash
of all of the Obligations. Without limiting the generality of the foregoing,
each Loan Party Obligor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against Borrower, any Obligor, or any other Person. Each
Loan Party Obligor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
Collateral, compromise or adjust any part of the Obligations, make any other
accommodation with Borrower or any Obligor or exercise any other right or remedy
available to it against Borrower or any Obligor, without affecting or impairing
in any way the liability of any Loan Party Obligor under this Loan Guaranty
except to the extent the Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Party Obligor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Party Obligor
against Borrower or any Obligor or any security.

 

12.5. Rights of Subrogation. No Loan Party Obligor will assert any right, claim
or cause of action, including a claim of subrogation, contribution or
indemnification that it has against Borrower or any Obligor, or any Collateral,
until the Termination Date.

 

12.6. Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or any
other Person, or otherwise, each Loan Party Obligor's obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not Agent or any Lender is
in possession of this Loan Guaranty. If acceleration of the time for payment of
any of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of Borrower, all such amounts otherwise subject to acceleration
under the terms of any agreement relating to the Obligations shall nonetheless
be payable by the Loan Party Obligors forthwith on demand by Agent. This Section
12.6 shall remain operative even after the Termination Date and shall survive
the payment in full of all of the Obligations.

 

12.7. Information. Each Loan Party Obligor assumes all responsibility for being
and keeping itself informed of Borrower's financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Loan Party Obligor
assumes and incurs under this Loan Guaranty, and agrees that neither Agent nor
any Lender shall have any duty to advise any Loan Party Obligor of information
known to it regarding those circumstances or risks.

 



 -50- 

 

 

12.8. Termination. To the maximum extent permitted by law, each Loan Party
Obligor hereby waives any right to revoke this Loan Guaranty as to future
Obligations. If such a revocation is effective notwithstanding the foregoing
waiver, each Loan Party Obligor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Agent, (b) no such revocation shall apply to any Obligations in existence on the
date of receipt by Agent of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a legally binding commitment of Agent or any Lender,
(d) no payment by Borrower, any other Loan Party Obligor, or from any other
source, prior to the date of Agent's receipt of written notice of such
revocation shall reduce the maximum obligation of any Loan Party Obligor
hereunder and (e) any payment, by Borrower or from any source other than a Loan
Party Obligor which has made such a revocation, made subsequent to the date of
such revocation, shall first be applied to that portion of the Obligations as to
which the revocation is effective and which are not, therefore, guarantied
hereunder, and to the extent so applied shall not reduce the maximum obligation
of any Loan Party Obligor hereunder.

 

12.9. Maximum Liability. The provisions of this Loan Guaranty are severable, and
in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Loan Party Obligor
under this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Loan Party Obligor's
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Loan Party Obligors, Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Party Obligor's "Maximum
Liability"). This Section 12.9 with respect to the Maximum Liability of each
Loan Party Obligor is intended solely to preserve the rights of Agent and
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Loan Party Obligor or any other Person shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Party Obligor hereunder shall not
be rendered voidable under applicable law. Each Loan Party Obligor agrees that
the Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Party Obligor without impairing this Loan Guaranty or
affecting the rights and remedies of Agent or any Lender hereunder; provided,
that nothing in this sentence shall be construed to increase any Loan Party
Obligor's obligations hereunder beyond its Maximum Liability.

 

12.10 Contribution. In the event any Loan Party Obligor shall make any payment
or payments under this Loan Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Loan Guaranty (such Loan Party Obligor a "Paying Guarantor"), each other
Loan Party Obligor (each a "Non-Paying Guarantor") shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor's "Applicable
Percentage" of such payment or payments made, or losses suffered, by such Paying
Guarantor. For purposes of this Section 12.10, each Non-Paying Guarantor's
"Applicable Percentage" with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (x) such Non-Paying Guarantor's Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor's Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from Borrower after the date
hereof (whether by loan, capital infusion or by other means) to (y) the
aggregate Maximum Liability of all Loan Party Obligors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Party Obligor, the
aggregate amount of all monies received by such Loan Party Obligors from
Borrower after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Party Obligor's several
liability for the entire amount of the Obligations (up to such Loan Party
Obligor's Maximum Liability). Each of the Loan Party Obligors covenants and
agrees that its right to receive any contribution under this Loan Guaranty from
a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the payment in full in cash of all of the Obligations. This provision is for the
benefit of Agent and Lenders and the Loan Party Obligors and may be enforced by
any one, or more, or all of them, in accordance with the terms hereof.

 



 -51- 

 

 

12.11. Liability Cumulative. The liability of each Loan Party Obligor under this
Section 12 is in addition to and shall be cumulative with all liabilities of
each Loan Party Obligor to Agent and Lenders under this Agreement and the other
Loan Documents to which such Loan Party Obligor is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

13. PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF
TAXES.

 

(a) Any and all payments by or on account of any obligation of the Loan Party
Obligors hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require the Loan Party
Obligors to withhold or deduct any Tax, such Tax shall be withheld or deducted
in accordance with such laws as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(b) If any Loan Party Obligor shall be required by applicable law to withhold or
deduct any Taxes from any payment, then (i) such Loan Party Obligor shall
withhold or make such deductions as are required based upon the information and
documentation it has received pursuant to subsection (e) below, (ii) such Loan
Party Obligor shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the applicable law and (iii)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Loan Party Obligors shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section) the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made. Upon request by
Agent or any other Recipient, Borrower shall deliver to Agent or such other
Recipient, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment of Indemnified
Taxes, a copy of any return required by applicable law to report such payment or
other evidence of such payment reasonably satisfactory to Agent or such other
Recipient, as the case may be.

 

(c) Without limiting the provisions of subsections (a) and (b) above, the Loan
Party Obligors shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(d) Without limiting the provisions of subsections (a) through (c) above, each
Loan Party Obligor shall, and does hereby, on a joint and several basis,
indemnify Agent, each Lender and each other Recipient (and their respective
directors, officers, employees, affiliates and agents) and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or incurred by Agent, any Lender or any other Recipient on account
of, or in connection with any Loan Document or a breach by a Loan Party Obligor
thereof, and any penalties, interest and related expenses and losses arising
therefrom or with respect thereto (including the fees, charges and disbursements
of any counsel or other tax advisor for Agent, any Lender or any other Recipient
(or their respective directors, officers, employees, affiliates, and agents)),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of any such payment or liability delivered to Borrower shall be
conclusive absent manifest error. Notwithstanding any provision in this
Agreement to the contrary, this Section 13 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the
Obligations.

 



 -52- 

 

 

(e) Agent and each Lender shall deliver to Borrower and each Participant shall
deliver to the applicable Lender and Agent, at the time or times prescribed by
applicable laws, such properly completed and executed documentation prescribed
by applicable laws or by the taxing authorities of any jurisdiction and such
other reasonably requested information as will permit Borrower or Agent, as the
case may be, to determine (x) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (y) if applicable, the required
rate of withholding or deduction and (z) Agent's, such Lender's or Participant's
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Recipient by the Loan Party
Obligors pursuant to this Agreement or otherwise to establish such Recipient's
status for withholding tax purposes in the applicable jurisdiction; provided,
that each Recipient shall only be required to deliver such documentation as it
may legally provide. Without limiting the generality of the foregoing, if a
Borrower is resident for tax purposes in the United States:

 

(i) Agent and each Lender (or Participant) that is a "United States person"
within the meaning of Section 7701(a)(30) of the Code shall deliver to Borrower
(or the Lender granting a participation and Agent, as applicable) an executed
original of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable law or reasonably requested by Borrower (or
the Lender granting a participation and Agent) as will enable Borrower (or the
Lender granting a participation and Agent) as the case may be, to determine
whether or not such Lender (or Participant) is subject to backup withholding or
information reporting requirements under the Code;

 

(ii) Each Lender (or Participant) that is not a "United States person" within
the meaning of Section 7701(a)(30) of the Code (a "Non-U.S. Recipient") shall
deliver to Borrower (and the Lender granting a participation and Agent in case
the Non-U.S. Recipient is a Participant) on or prior to the date on which such
Non-U.S. Person becomes a party to this Agreement or a Participant (and from
time to time thereafter upon the reasonable request of Borrower, Agent or the
applicable Lender, but only if such Non-U.S. Recipient is legally entitled to do
so), whichever of the following is applicable: (A) executed originals of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party; (B) executed originals
of Internal Revenue Service Form W-8ECI; (C) executed originals of Internal
Revenue Service Form W-8IMY and all required supporting documentation; (D) each
Non-U.S. Recipient claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, shall provide (x) a certificate to the effect
that such Non-U.S. Recipient is not (1) a "bank" within the meaning of section
881(c)(3)(A) of the Code, (2) a "10 percent shareholder" of Borrower within the
meaning of section 881(c)(3)(B) of the Code, or (3) a "controlled foreign
corporation" described in section 881(c)(3)(C) of the Code and (y) executed
originals of Internal Revenue Service Form W-8BEN; and/or (E) executed originals
of any other form prescribed by applicable law (including FATCA) as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or the Lender granting a participation and
Agent to determine the withholding or deduction required to be made. Each
Non-U.S. Recipient shall promptly notify Borrower (or the Lender granting a
participation and Agent if the Non-U.S. Recipient is a Participant) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 



 -53- 

 

 

14. AGENT.

 

14.1. Appointment of Agent.

 

(a) Each Lender hereby designates ExWorks as Agent to act as herein specified.
Each Lender hereby irrevocably authorizes Agent to take such action on its
behalf under the provisions of this Agreement and any promissory notes and any
other instruments and agreements referred to herein and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto. Except as otherwise provided
herein, Agent shall hold all Collateral and all payments of principal, interest,
fees, charges and expenses received pursuant to this Agreement or any of the
Loan Documents for the benefit of Lenders. Agent may perform any of its duties
hereunder by or through its agents or employees.

 

(b) The provisions of this Article 14 are solely for the benefit of Agent and
Lenders, and Borrower and the other Loan Parties shall not have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, Agent shall act solely as agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Loan Party.

 

14.2. Nature of Duties of Agent. Agent shall not have duties, obligations or
responsibilities except those expressly set forth in this Agreement and the Loan
Documents. Neither Agent nor any of its officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such hereunder or in
connection herewith, unless caused by its or their gross negligence or willful
misconduct. The duties of Agent shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement or the Loan Documents a
fiduciary relationship in respect of any Lender; and nothing in this Agreement
or the Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Agent any obligations in respect of this Agreement
or the Loan Documents except as expressly set forth herein.

 

14.3. Lack of Reliance on Agent.

 

(a) Independently and without reliance upon Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial or other condition and affairs of Borrower and
the other Loan Parties in connection with the taking or not taking of any action
in connection herewith and (ii) its own appraisal of the creditworthiness of
Borrower and the other Loan Parties, and, except as expressly provided in this
Agreement, Agent shall not have any duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the initial Revolving Loans or at any time or times thereafter.

 

(b) Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement or the Loan Documents or any
promissory notes or the financial or other condition of Borrower or any other
Loan Party. Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or the Loan Documents, or the financial condition of Borrower or
any other Loan Party, or the existence or possible existence of any Default or
Event of Default.

 



 -54- 

 

 

14.4. Certain Rights of Agent. Agent shall have the right to request
instructions from Required Lenders or all Lenders, as applicable, pursuant to
this Agreement, by notice to each Lender. If Agent shall request instructions
from Required Lenders or all Lenders, as applicable, with respect to any act or
action (including the failure to act) in connection with this Agreement, Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Required Lenders or all
Lenders, as applicable, and Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Lender shall have
any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder in accordance with the instructions of Required
Lenders or all Lenders, as applicable.

 

14.5. Reliance by Agent. Agent shall be under no duty to examine, inquire into,
or pass upon the validity, effectiveness or genuineness of this Agreement, any
of the Loan Documents or any instrument, document or communication furnished
pursuant hereto or thereto or in connection herewith or therewith. Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order, facsimile, PDF, electronic mail
or other documentary, teletransmission or telephone message believed by it to be
genuine and correct and to have been signed, sent or made by the proper person.
Agent may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

14.6. Indemnification of Agent. To the extent Agent is not promptly reimbursed
and indemnified by Borrower, each Lender will reimburse and indemnify Agent, in
proportion to its Pro Rata Share, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
Agent in performing its duties hereunder, in any way relating to or arising out
of this Agreement; provided, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent's gross negligence
or willful misconduct. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnities and cease to do, or not commence, the acts to be
indemnified against, even if so directed by Required Lenders or all Lenders, as
applicable, until such additional indemnification is provided. The obligations
of Lenders under this Section 14.6 shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

14.7. Agent in its Individual Capacity. With respect to the Revolving Loans made
by it pursuant hereto, Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as though it was not performing the
duties specified herein; and the terms "Lenders," "Required Lenders" or any
similar terms shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity. Agent may accept deposits from, lend money to,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisor or other business with any of Borrower, any other Loan Party
or any Affiliate of any of Borrower or any other Loan Party as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any of Borrower or any other Loan Party for services in
connection with this Agreement and otherwise without having to account for the
same to Lenders, to the extent such activities are not in contravention of the
terms of this Agreement.

 

14.8. Holders of Notes. Agent may deem and treat the payee of any promissory
note evidencing any portion of the Obligations as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with Agent. Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is the holder of any such promissory note, shall be conclusive and
binding on any subsequent holder, transferee or assignee of such promissory note
or of any promissory note or promissory notes issued in exchange therefor.

 



 -55- 

 

 

14.9. Successor Agent.

 

(a) Agent may, upon thirty (30) days' notice to Lenders and Borrower, resign at
any time (effective upon the appointment of a successor Agent) pursuant to the
provisions of this Section 14.9 by giving written notice thereof to Lenders and
Borrower. Upon any such resignation, Required Lenders shall have the right, upon
five (5) days' notice, to appoint a successor Agent which, if no Event of
Default is continuing, is acceptable to Borrower (such approval not to be
unreasonably withheld). If no successor Agent shall have been so appointed by
Required Lenders and approved by Borrower, if applicable, and accepted such
appointment, within thirty (30) days after the retiring Agent's giving of notice
of resignation, then, upon five (5) days' notice, the retiring Agent may, on
behalf of Lenders, appoint a successor Agent, which shall be a bank or a trust
company or other financial institution which maintains an office in the United
States, or a commercial bank organized under the laws of the United States of
America or of any State thereof, or any affiliate of such bank or trust company
or other financial institution.

 

(b) Upon the acceptance of any appointment as an Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent's resignation hereunder as Agent, the
provisions of this Article 14, Article 10 and Section 16.7 shall continue inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Agent under this Agreement.

 

14.10. Collateral Matters.

 

(a) Each Lender authorizes and directs Agent to enter into the Loan Documents
for the benefit of Lenders. Each Lender hereby agrees that, except as otherwise
set forth herein, any action taken by Required Lenders in accordance with the
provisions of this Agreement or the other Loan Documents, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or Loan Documents which may be
necessary to perfect and maintain perfected the security interest in and Liens
upon the Collateral granted pursuant to this Agreement and the Loan Documents.

 

(b) Agent will not, without the verbal consent of all Lenders, which consent
shall (a) be confirmed promptly thereafter in writing and (b) not be
unreasonably withheld or delayed, execute any release of Agent's security
interest in any Collateral except for releases relating to dispositions of
Collateral (x) permitted by this Agreement (or permitted pursuant to a consent
or amendment to this Agreement entered into in accordance with the provisions of
Section 16.5) or (y) in connection with the payment in full of all of the
Obligations and the termination of all obligations of Agent and Lenders under
this Agreement and the Loan Documents; provided, that, in addition to the
foregoing, with the consent of Required Lenders, Agent may release its Liens on
Collateral having a book value not greater than ten percent (10%) of the total
book value of all Collateral, as determined by Agent, either in a single
transaction or series of related transactions, not to exceed twenty percent
(20%) of the book value of all Collateral in any Fiscal Year. Agent shall not be
required to execute any such release on terms which, in Agent's opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Liens and execution or filing of termination
statements and releases and mortgage satisfactions without recourse or warranty.
In the event of any sale or transfer of any of the Collateral, Agent shall be
authorized to deduct all of the expenses reasonably incurred by Agent from the
proceeds of any such sale or transfer.

 



 -56- 

 

 

(c) Lenders hereby agree that Agent may release the Lien granted to Agent in any
property sold or disposed of in accordance with the provisions of the Agreement;
provided, however that Agent's Lien shall attach to and continue for the benefit
of Agent and Lenders in the proceeds and products of such property arising from
any such sale or disposition.

 

(d) To the extent, pursuant to the provisions of this Section 14.10, Agent's
execution of a release is required (i) to release its Lien upon any permitted
sale and transfer of Collateral or (ii) to release Liens on all Collateral in
connection with the payment in full of all of the Obligations and the
termination of the Revolving Commitment hereunder, Agent shall (and is hereby
irrevocably authorized by Lenders to) promptly execute such documents as may be
necessary to evidence the release of the Liens granted to Agent for the benefit
of Lenders herein or pursuant hereto upon the Collateral that was sold or
transferred.

 

(e) Agent shall not have any obligation whatsoever to Lenders or to any other
Person to assure that the Collateral exists or is owned by Borrower or any Loan
Party or is cared for, protected or insured or that the Liens granted to Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Agent in this Article 14 or in any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, given Agent's own
interest in the Collateral as one of Lenders and that Agent shall have no duty
or liability whatsoever to Lenders, except for its gross negligence or willful
misconduct.

 

(f) In the event that any Lender receives any proceeds of any Collateral by
setoff, exercise of any banker's lien or otherwise, in an amount in excess of
such Lender's Pro Rata Share of such proceeds, such Lender shall purchase for
cash (and other Lenders shall sell) interests in each of such other Lender's Pro
Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off or otherwise received with each other Lender in
accordance with their respective Pro Rata Shares. No Lender shall exercise any
right of set off or banker's lien without the prior written consent of Agent.

 

14.11. Actions with Respect to Defaults. In addition to Agent's right (where
applicable) to take actions on its own accord as permitted under this Agreement,
Agent shall take such action with respect to an Event of Default as shall be
directed by Required Lenders or all Lenders, as applicable, under this
Agreement; provided, that until Agent shall have received such directions, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default as it shall deem advisable
and in the best interests of Lenders. No Lender shall have any right
individually to enforce or seek to enforce this Agreement or any Loan Document
or to realize upon any Collateral (including by any right of setoff), unless
instructed to do so by Agent.

 

14.12. Delivery of Information. Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from Borrower or any other
Loan Party, Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any Loan Document except (i) as specifically
provided in this Agreement or any Loan Document and (ii) as specifically
requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of Agent at the time of receipt of such request and then only in
accordance with such specific request. Agent shall deliver to each Lender each
Borrowing Base Certificate received from Borrower. Upon reasonable request from
any Lender for additional business, financial, company affairs and other
information relating to Borrower or any other Loan Party, Agent shall make such
request of Borrower pursuant to Section 7.15(i) hereof.

 



 -57- 

 

 

14.13. Demand. Subject to the terms of this Agreement, Agent shall make demand
for repayment by Borrower of all Obligations owing by Borrower hereunder, after
the occurrence of an Event of Default, upon the written request of Required
Lenders. Agent shall make such demand in such manner as it deems appropriate, in
its sole discretion, to effectuate the request of the Required Lenders. Nothing
contained herein shall limit the discretion of Agent to take reserves, to deem
certain Accounts and Inventory ineligible, or to exercise any other discretion
granted to Agent in this Agreement.

 

14.14. Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Event of Default or any Default, except with respect to
Events of Default arising as a result of Borrower's failure to pay principal,
interest or fees required to be paid to Agent for the benefit of Lenders, unless
Agent shall have received written notice from a Lender or Borrower describing
such Event of Default or Default, and which identifies such written notice as a
"notice of default". Upon receipt of any such notice or Agent becoming aware of
Borrower's failure to pay principal, interest or fees required to be paid to
Agent for the benefit of Lenders, Agent will notify each Lender of such receipt
or event.

 

14.15. Intercreditor Matters. Each Lender hereby irrevocably appoints,
designates and authorizes Agent to enter into the any subordination or
intercreditor agreement pertaining to any Subordinated Debt, on its behalf and
to take such action on its behalf under the provisions of any such agreement
(subject to the last sentence of this Section 14.15). Each Lender further agrees
to be bound by the terms and conditions of any subordination or intercreditor
agreement pertaining to any Subordinated Debt. Each Lender hereby authorizes
Agent to issue blockage notices in connection with any Subordinated Debt at the
direction of Required Lenders (it being agreed and understood that Agent will
not act unilaterally to issue such blockage notices).

 

15. SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT OF PAYMENTS.

 

Not later than 2:00 p.m. (Central Time) on the date of any requested advance of
a Revolving Loan, subject to the provisions set forth below, each Lender shall
make available its Pro Rata Share of such requested Revolving Loan in funds
immediately available at the principal office of the Agent. On a weekly basis
(or more frequently if requested by Agent) (a "Settlement Date"), Agent shall
provide each Lender with a statement of the outstanding balance of the Revolving
Loans as of the end of the Business Day immediately preceding the Settlement
Date (the "Pre-Settlement Determination Date") and the current balance of the
Revolving Loans funded by each Lender. If such statement discloses that such
Lender's current balance of the Revolving Loans as of the Pre-Settlement
Determination Date exceeds such Lender's Pro Rata Share of the Revolving Loans
outstanding as of the Pre-Settlement Determination Date, then Agent shall, on
the Settlement Date, transfer, by wire transfer, the net amount due to such
Lender in accordance with such Lender's instructions, and if such statement
discloses that such Lender's current balance of the Revolving Loans as of the
Pre-Settlement Determination Date is less than such Lender's Pro Rata Share of
the Revolving Loans outstanding as of the Pre-Settlement Determination Date,
then such Lender shall, on the Settlement Date, transfer, by wire transfer the
net amount due to Agent in accordance with Agent's instructions. In addition,
payments actually received by Agent to be applied to interest on the Revolving
Loans shall be paid to each Lender, in proportion to its Pro Rata Share, within
two (2) Business Days of receipt thereof by Agent.

 



 -58- 

 

 

Notwithstanding the foregoing, Agent shall not be obligated to transfer to any
Defaulting Lender any payment made by Borrower to Agent, nor shall such
Defaulting Lender be entitled to share any interest, fees or other payment
hereunder, until payment is made by such Defaulting Lender to Agent as required
in this Agreement. It is agreed and understood that, in the case of a Defaulting
Lender, Agent shall be entitled to set off the funding shortfall of such
Defaulting Lender against such Defaulting Lender's respective share of any
payments received from Borrower.

 

Unless the Agent shall have been notified by a Lender prior to 1:00 p.m.
(Central Time) on the date on which such Lender is scheduled to make payment to
the Agent of the proceeds of a Revolving Loan (which notice shall be effective
upon receipt) that such Lender does not intend to make such payment, Agent may
assume that such Lender has made such payment when due and Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower the proceeds of the Revolving Loan to be made by such Lender. If and to
the extent that a Lender does not settle with Agent as required under this
Agreement, such Lender shall constitute a Defaulting Lender and Borrower and
such Defaulting Lender severally agree to repay to Agent forthwith on demand
such amount required to be paid by such Defaulting Lender to Agent, together
with interest thereon, for each day from the date such amount is made available
to Borrower until the date such amount is repaid to Agent (x) in the case of a
Defaulting Lender at the rate published by the Federal Reserve Bank of New York
on the next succeeding Business Day as the "Federal Funds Rate" or if no such
rate is published for any Business Day, at the average rate quoted for such day
for such transactions from three (3) federal funds brokers of recognized
standing selected by Agent, and (y) in the case of Borrower, at the interest
rate applicable at such time for such Revolving Loans; provided, that Borrower's
obligation to repay such advance to Agent shall not relieve such Defaulting
Lender of its liability to Agent for failure to settle as provided in this
Agreement.

 

16. GENERAL PROVISIONS.

 

16.1. Notices.

 

All notices, requests, demands and other communications under or in respect of
this Agreement or any transactions hereunder shall be in writing and shall be
personally delivered or mailed (by prepaid registered or certified mail, return
receipt requested), sent by prepaid recognized overnight courier service, or by
email to the applicable party at its address or email address indicated below,

 

If to Agent:

 

EXWORKS CAPITAL FUND I, L.P.

333 W. Wacker Drive, Suite 1620

Chicago, IL 60606

Attention: Andy Hall

Email: ahall@redridgefg.com

 

with a copy to:

 

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

Attention: Christopher M. Swartout, Esq.

Email: christopher.swartout@goldbergkohn.com

 



 -59- 

 

 

If to Borrower or any other Loan Party:

 

NXT-ID, INC.

285 North Drive, Suite D

Melbourne, FL 32934

Attention: Gino Pereira

Email: gino@nxt-id.com

 

with a copy to:

 

Robinson Brog Leinwand Greene Genovese & Gluck P.C.

875 3rd Avenue, 9th Floor

New York, NY 10022

Attention: David E. Danovitch, Esq.

Email: ded@robinsonbrog.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid. All such notices,
requests, demands and other communications shall be deemed given (i) when
personally delivered, (ii) three Business Days after being deposited in the
mails with postage prepaid (by registered or certified mail, return receipt
requested), (iii) one Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender or (iv) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission.

 

16.2. Severability. If any provision of this Agreement or any other Loan
Document is held invalid or unenforceable, either in its entirety or by virtue
of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.

 

16.3. Integration. This Agreement and the other Loan Documents represent the
final, entire and complete agreement between each Loan Party party hereto and
thereto, Lenders and Agent and supersede all prior and contemporaneous
negotiations, oral representations and agreements, all of which are merged and
integrated into this Agreement. THERE ARE NO ORAL UNDERSTANDINGS,
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

16.4. Waivers. The failure of Agent or any Lender at any time or times to
require any Loan Party to strictly comply with any of the provisions of this
Agreement or any other Loan Documents shall not waive or diminish any right of
Agent or any Lender later to demand and receive strict compliance therewith. Any
waiver of any default shall not waive or affect any other default, whether prior
or subsequent, and whether or not similar. None of the provisions of this
Agreement or any other Loan Document shall be deemed to have been waived by any
act or knowledge of Agent or any Lender or its agents or employees, but only by
a specific written waiver signed by Agent and Required Lenders (or, to the
extent expressly set forth herein, Agent acting alone) and delivered to
Borrower. Once an Event of Default shall have occurred, it shall be deemed to
continue to exist and not be cured or waived unless specifically waived in
writing by Agent and Required Lenders and delivered to Borrower. Each Loan Party
Obligor waives demand, protest, notice of protest and notice of default or
dishonor, notice of payment and nonpayment, release, compromise, settlement,
extension or renewal of any commercial paper, Instrument, Account, General
Intangible, Document, Chattel Paper, Investment Property or guaranty at any time
held by Agent or any Lender on which such Loan Party Obligor is or may in any
way be liable, and notice of any action taken by Agent or any Lender, unless
expressly required by this Agreement, and notice of acceptance hereof.

 



 -60- 

 

 

16.5. Amendments.

 

(a) No amendment, modification, termination or waiver of any provision of this
Agreement or any Loan Document or consent to any departure by Borrower or any
other Loan Party therefrom or any release of a Lien shall be effective unless
the same shall be in writing and signed by Agent and the Required Lenders and by
Borrower; except, that, no such amendment, waiver, discharge or termination
shall:

 

(i) reduce any interest rate or any fees or extend the time of payment, or
waive, payment of any interest or any fees, or reduce or extend the time for, or
waive, any payment of the principal amount of any Revolving Loan, or reduce the
amount of any final maturity payment or defer or extend the final maturity date
of any Revolving Loan, in each case without the consent of each Lender directly
affected thereby and Borrower,

 

(ii) increase the Revolving Commitment of any Lender or in the aggregate over
the amount thereof then in effect or provided hereunder, in each case without
the consent of all Lenders and Borrower,

 

(iii) release any Collateral (except as required or permitted hereunder or under
any of the other Loan Documents or applicable law and except as permitted under
Section 14.10(b) hereof), without the consent of Agent, all Lenders and
Borrower,

 

(iv) amend or modify the definitions of Required Lenders or Pro Rata Share,
without the consent of Agent and all Lenders,

 

(v) consent to the assignment or transfer by Borrower of any of its rights and
obligations under this Agreement, without the consent of Agent, all Lenders and
Borrower,

 

(vi) amend, modify or waive any terms of this Section 16.5, without the consent
of Agent, all Lenders and Borrower, or

 

(vii) increase the Advance Rates constituting part of the Borrowing Base without
the consent of Agent, all Lenders and Borrower.

 

(b) Any waiver or consent provided hereunder shall be effective only in the
specific instance and for the specific purpose for which given. No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances. The consent of Agent and
Borrower shall be required for any amendment, waiver or consent affecting the
rights or duties of Agent hereunder or under any of the other Loan Documents, in
addition to the consent of the Lenders otherwise required by this Section 16.5.

 

(c) Notwithstanding any provision to the contrary set forth in this Agreement,
it is agreed and understood as follows with respect to Defaulting Lenders:

 

(i) all Defaulting Lenders (and their respective Pro Rata Shares of the
Obligations) shall be excluded from the determination of Required Lenders, and
shall not have voting rights with respect to any matters requiring the approval
of Required Lenders; and

 

(ii) no Defaulting Lender shall have any voting rights under clause (i) (other
than with respect to a reduction in the principal amount of any Revolving Loan
owing to such Defaulting Lender), (iii), (iv), (v), (vi) or (vii) of Section
16.5(a).

 



 -61- 

 

 

16.6. Time of Essence. Time is of the essence in the performance by each Loan
Party Obligor of each and every obligation under this Agreement and the other
Loan Documents.

 

16.7. Expenses, Fee and Costs Reimbursement. Borrower hereby agrees to promptly
pay (a) all reasonable out-of-pocket costs and expenses of Agent (including the
out of pocket fees, costs and expenses of legal counsel to, and appraisers,
accountants, consultants and other professionals and advisors retained by or on
behalf of, Agent), and, after an Event of Default and to the extent such action
is taken in connection with the collection of the Obligations and/or the
enforcement of this Agreement or any of the other Loan Documents, any Lender, in
connection with (i) all loan proposals and commitments pertaining to the
transactions contemplated hereby (whether or not such transactions are
consummated), (ii) the examination, review, due diligence investigation,
documentation, negotiation, and closing of the transactions contemplated by the
Loan Documents (whether or not such transactions are consummated), (iii) the
creation, perfection and maintenance of Liens pursuant to the Loan Documents,
(iv) the performance by Agent (or such Lender) of its rights and remedies under
the Loan Documents, (v) the administration of the Revolving Loans (including
usual and customary fees for wire transfers and other transfers or payments
received by Agent on account of any of the Obligations) and Loan Documents,
(vi) any amendments, modifications, consents and waivers to and/or under any and
all Loan Documents (whether or not such amendments, modifications, consents or
waivers are consummated), (vii) any periodic public record searches conducted by
or at the request of Agent (including, title investigations and public records
searches), pending litigation and tax lien searches and searches of applicable
corporate, limited liability company, partnership and related records concerning
the continued existence, organization and good standing of certain Persons),
(viii) protecting, storing, insuring, handling, maintaining, auditing,
examining, valuing or selling any Collateral, (ix) any litigation, dispute, suit
or proceeding relating to any Loan Document and (x) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Loan Documents (it being agreed that such costs and expenses may include the
costs and expenses of workout consultants, investment bankers, financial
consultants, appraisers, valuation firms and other professionals and advisors
retained by or on behalf of Agent (or such Lender)), and (b) without limiting
the preceding clause (a), all reasonable out-of-pocket costs and expenses of
Agent and Lenders in connection with Agent's and Lender's reservation of funds
in anticipation of the funding of the initial Revolving Loans to be made
hereunder. Any fees, costs and expenses owing by Borrower or other Loan Party
Obligor hereunder shall be due and payable within three days after written
demand therefor.

 

16.8. Benefit of Agreement; Assignments.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of Borrower, each other Loan Party Obligor party hereto, Agent
and each Lender; provided, that neither Borrower nor any other Loan Party
Obligor may assign or transfer any of its rights under this Agreement without
the prior written consent of Agent and all Lenders, and any prohibited
assignment shall be void. No consent by Agent and Lenders to any assignment
shall release any Loan Party Obligor from its liability for any of the
Obligations.

 

(b) Any Lender may make, carry or transfer Revolving Loans at, to or for the
account of, any of its branch offices or the office of an Affiliate of such
Lender except to the extent such transfer would result in increased costs to
Borrower.

 



 -62- 

 

 

(c) Each Lender may, with the consent of Agent and, so long as no Event of
Default is then continuing, with the consent of Borrower, which consent shall
not be unreasonably withheld, but without the consent of any other Lender,
assign to one or more banks or other financial institutions all or a portion of
its rights and obligations under this Agreement and the Loan Documents;
provided, that (i) for each such assignment, the parties thereto shall execute
and deliver to Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance Agreement in the form attached
hereto as Exhibit E (each an "Assignment and Acceptance"), and a processing and
recordation fee of $3,500 to be paid by the assignee to Agent, and (ii) no such
assignment shall be for less than $500,000 in the aggregate for Revolving Loans
and Revolving Commitments thereby assigned. Upon such execution and delivery of
the Assignment and Acceptance to Agent, from and after the date specified as the
effective date in the Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto as a Lender, and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, such assignee shall have the rights and obligations of a Lender
hereunder and (y) the assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than any indemnification rights it may
have pursuant to this Agreement which will survive) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(d) By executing and delivering an Assignment and Acceptance, the assignee
thereunder confirms and agrees as follows: (i) other than as provided in such
Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement and
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any of the Loan
Documents, (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Loan
Parties or the performance or observance by the Loan Parties of their
obligations under this Agreement and the Loan Documents, (iii) such assignee
confirms that it has received a copy of this Agreement and the Loan Documents,
together with copies of the financial statements referred to in this Agreement
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
assignee appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(e) Agent shall maintain a copy of each Assignment and Acceptance delivered to
and accepted by it and shall maintain in the United States a register (acting
solely for this purpose as a non-fiduciary agent of Borrower) to reflect the
transfer of any beneficial ownership interest in the principal and stated
interest of any Revolving Loan that contains the information as to cause each
Revolving Loan to be treated as being in registered form for the purposes of the
Code (the "Register"). No assignment or participation shall be treated as valid
without recordation in such register. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and Borrower,
Agent and Lenders may treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register and
copies of each Assignment and Acceptance shall be available for inspection by
Borrower, Agent or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 



 -63- 

 

 

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, Agent shall, if such Assignment and Acceptance has been completed and is
in substantially the form of Exhibit E hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to Borrower. Within five (5) Business Days
after its receipt of such notice, Borrower shall execute and deliver to Agent in
exchange for the surrendered promissory note or notes of the assignor, a new
promissory note or notes to the order of the assignee in amounts equal to such
assignee's Revolving Commitment and outstanding Revolving Loans hereunder and,
if the assigning Lender has retained a portion of the Revolving Loans, a new
promissory note or notes to the order of the assigning Lender in an amount equal
to the remaining Revolving Commitment and outstanding Revolving Loans hereunder
of such assigning Lender under the terms of this Agreement. Such new promissory
notes shall re-evidence the indebtedness outstanding under the old promissory
notes and shall be in the aggregate principal amount of such surrendered
promissory notes, shall be dated of even date herewith and shall otherwise be in
substantially the form of the promissory notes subject to such assignment.

 

(g) Each Lender may sell participations (without the consent of Agent, Borrower
or any other Lender) to one or more parties (any such Person, a "Participant"),
in or to all (or a portion) of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Commitment and
the Revolving Loans owing to it); provided, that (i) such Lender's obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) Borrower, Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and (iv) such Lender shall not transfer, grant,
assign or sell any participation under which the participant shall have rights
to approve any amendment or waiver of this Agreement. A Lender granting a
participation shall maintain in the United States a sub-register (acting solely
for this purpose as a non-fiduciary agent of Borrower) to reflect the transfer
of any beneficial ownership interest in the principal and stated interest of any
Loan that contains the information as to cause each Loan to be treated as being
in registered form for the purposes of the Code. No assignment or participation
shall be treated as valid without recordation in such register. The sub-register
shall be available for inspection by the Borrower and the Agent at any
reasonable time upon reasonable prior notice to the Lender. Any Participant
shall be entitled to the benefits of Section 13 as if it were a Lender, to the
extent that a Lender would be entitled thereto, if the Participant complies with
Section 13. Borrower agrees that if amounts outstanding under this Agreement or
any other Loan Document are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement and
the other Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, that such right of set-off shall not be exercised without
the prior written consent of Agent and shall be subject to the obligation of
each Participant to share with Agent and Lenders pursuant to Section 14.10(f) as
if such Participant were a Lender.

 

(h) Each Lender agrees that, without the prior written consent of Borrower and
Agent, it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Revolving Loan or other Obligations under the securities laws of
the United States of America or of any other jurisdiction.

 

(i) In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, such Lender may disclose any
information in its possession regarding the Loan Parties.

 



 -64- 

 

 

(j) If at any time any Lender is a Defaulting Lender and the circumstances
causing such status have not been cured or waived, then Agent or Borrower may,
within 90 days thereafter, designate another Person engaged primarily in the
business of making loans which is acceptable to Agent in its sole discretion
(such other Person being called a "Replacement Lender") to purchase the
Revolving Loans and assume the Revolving Commitment of such Lender and such
Lender's rights hereunder, without recourse to or warranty by, or expense to,
such Lender, for a purchase price equal to the outstanding principal amount of
the Revolving Loans payable to such Lender plus any accrued but unpaid interest
on such Revolving Loans and all accrued but unpaid fees owed to such Lender and
any other amounts payable to such Lender under this Agreement, and to assume all
the obligations of such Lender hereunder, all in compliance with the other
provisions of this Section 16.8. Upon such purchase and assumption (pursuant to
an Assignment and Acceptance), such Lender shall no longer be a party hereto or
have any rights hereunder (other than rights with respect to indemnities and
similar rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to Borrower hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

 

(k) Notwithstanding any provision of this Agreement or any other Loan Document
to the contrary, Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement and the other Loan
Documents to secure any obligations of Lender, including any pledge or grant to
secure obligations to a Federal Reserve Bank.

 

16.9. Headings; Construction. Section and subsection headings are used in this
Agreement only for convenience and do not affect the meanings of the provisions
that they precede. The existence of any covenant or required delivery set forth
herein that takes place after the Scheduled Maturity Date shall not be construed
to imply any intent to extend the Scheduled Maturity Date set forth herein.

 

16.10. USA PATRIOT Act Notification. Agent and each Lender hereby notifies the
Loan Parties that pursuant to the requirements of the USA PATRIOT Act, it may be
required to obtain, verify and record certain information and documentation that
identifies such Person, which information may include the name and address of
each such Person and such other information that will allow Agent or such Lender
to identify such Persons in accordance with the USA PATRIOT Act.

 

16.11. Counterparts; Fax/Email Signatures. This Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by signatures delivered by facsimile
or electronic mail, each of which shall be fully binding on the signing party.

 

16.12. GOVERNING LAW. THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF ILLINOIS
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES. FURTHER, THE LAW OF THE STATE OF ILLINOIS SHALL
APPLY TO ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH
THIS AGREEMENT AND ALL SUCH OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES.

 



 -65- 

 

 

16.13. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS. ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS IN THE COUNTY OF COOK OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS OR IN ANY OTHER COURT (IN ANY JURISDICTION)
SELECTED BY AGENT IN ITS SOLE DISCRETION, AND BORROWER, EACH OTHER LOAN PARTY
OBLIGOR AND EACH LENDER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED
COURTS. BORROWER, EACH OTHER LOAN PARTY OBLIGOR AND EACH LENDER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, OR BASED ON 28 U.S.C. § 1404, WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION, SUIT OR
PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND AMENDMENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. BORROWER
AND EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER, AMENDMENT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON BORROWER OR ANY OTHER LOAN PARTY OBLIGOR AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO BORROWER'S NOTICE ADDRESS (ON BEHALF OF BORROWER OR SUCH
LOAN PARTY OBLIGOR) SET FORTH IN SECTION 16.1 AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN
THE MAIL, OR, AT AGENT'S OPTION, BY SERVICE UPON BORROWER OR ANY OTHER LOAN
PARTY OBLIGOR IN ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY SUCH COURTS.

 

16.14. Publication. Borrower and each other Loan Party Obligor consents to the
publication by Agent and each Lender of a tombstone, press releases or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and Agent and each Lender reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

 

16.15. Confidentiality. Agent and each Lender agrees to use commercially
reasonable efforts not to disclose Confidential Information to any Person
without the prior consent of Borrower; provided, that nothing herein contained
shall limit any disclosure of the tax structure of the transactions contemplated
hereby, or the disclosure of any information (a) to the extent required by
applicable law, statute, rule, regulation or judicial process or in connection
with the exercise of any right or remedy under any Loan Document, or as may be
required in connection with the examination, audit or similar investigation of
Agent or such Lender or their Affiliates, (b) to examiners, auditors,
accountants or any regulatory authority, (c) to the officers, partners,
managers, directors, employees, agents and advisors (including independent
auditors, lawyers and counsel) of Agent or such Lender or any of their
Affiliates, (d) in connection with any litigation or dispute which relates to
this Agreement or any other Loan Document to which Agent or such Lender is a
party or is otherwise subject, (e) to a subsidiary or Affiliate of Agent or such
Lender, (f) to any assignee or participant (or prospective assignee or
participant) and (g) to any lender or other funding source of Agent or any
Lender (each reference to Agent or Lender in the foregoing clauses shall be
deemed to include (i) the actual and prospective assignees and participants
referred to in clause (f) and the lenders and other funding sources referred to
in clause (g), as applicable for purposes of this Section 16.15), and further
provided, that in no event shall Agent or any Lender be obligated or required to
return any materials furnished by or on behalf of Borrower or any other Loan
Party or Obligor. The obligations of Agent and each Lender under this Section
16.15 shall supersede and replace the obligations of Agent or such Lender under
any confidentiality letter or provision in respect of this financing or any
other financing previously signed and delivered by Agent or any Lender to
Borrower or any of its Affiliates.

 

[Signature page follows]

 

 -66- 

 

 

IN WITNESS WHEREOF, Borrower, each other Loan Party Obligor party hereto, each
Lender party hereto and Agent have signed this Agreement as of the date first
set forth above.

 

Borrower:       NXT-ID, INC.         By:                 Name:     Its:        
  Loan Party Obligors:       3D-ID, LLC         By:     Name:     Its:          
LOGICMARK, LLC         By:     Name:     Its:    

 



Signature Page to Loan and Security Agreement



 

 

  

Agent and Lenders:      

EXWORKS CAPITAL FUND I, L.P.,

as Agent and a Lender

        By:   Name:     Its: Authorized Signatory  

 

Signature Page to Loan and Security Agreement

 



 

 

 

Perfection Certificate

 

[See attached.]

 



Perfection Certificate Page 1

 

 

 

 

Annex I

 

Commitments

 

Lender  Revolving Commitment Amount   Pro Rata Share  ExWorks Capital Fund I,
L.P.  $15,000,000    100% TOTALS  $15,000,000    100%

 





 A-1 

 

 

Annex II

 

Agent's Bank

 

 A-2 

 

 

Annex III

 

Agent shall be provided with each of the documents set forth below at the
following times, in form satisfactory to Agent:

 



Monthly (no later than the 15th day of each month), or more frequently if Agent
requests   (a)

A Borrowing Base Certificate, with such supporting detail as is reasonably
requested by Agent.

 

  (b) A detailed aging, by total, of each Loan Party Obligor's Accounts,
together with an Account roll-forward with supporting details supplied from
sales journals, collection journals, credit registers and any other records,
with respect to each Loan Party Obligor's Accounts (delivered electronically in
an acceptable format).   (c) Notice of all claims, offsets, or disputes asserted
by Account Debtors with respect to each Loan Party Obligor's Accounts.   (d)
Copies of invoices together with corresponding shipping and delivery documents,
and credit memos together with corresponding supporting documentation, with
respect to invoices and credit memos in excess of an amount determined in the
sole discretion of Agent, from time to time.   (e) A detailed Inventory
perpetual report with respect to each Loan Party Obligor's Inventory together
with a reconciliation to each Loan Party Obligor's general ledger accounts,
including a listing by category and location of Inventory (delivered
electronically in an acceptable format).     (f) A detailed calculation of
Inventory of each Loan Party Obligor that is not eligible for the Borrowing Base
(delivered electronically in an acceptable format).     (g) A detailed aging, by
total, of each Loan Party Obligor's Accounts, together with reconciliation and
support documentation for any reconciling items noted (delivered electronically
in an acceptable format).     (h) A summary aging, by vendor, of each Loan
Party's accounts payable and any book overdraft and an aging, by vendor, of any
held checks (delivered electronically in an acceptable format).     (i) A
monthly Account roll-forward with respect to each Loan Party Obligor's Accounts,
in a format acceptable to Agent in its discretion, tied to the beginning and
ending Account balances of each Loan Party Obligor's general ledger (delivered
electronically in an acceptable format).     (j) A reconciliation of each Loan
Party Obligor's Accounts, trade accounts payable, and Inventory general ledger
accounts to its monthly financial statements including any book reserves related
to each category.     (k) A monthly sales backlog report.

 



 D-1 

 

 

Quarterly   (l) A report regarding each Loan Party's accrued, but unpaid, ad
valorem taxes.         Bi-Annually (in January and in July of each calendar
year)   (m) A detailed list of each Loan Party's customers, with address and
contact information.         (n) A detailed list of each Loan Party's vendors,
with address and contact information.         (o) (h) An updated Perfection
Certificate, true and correct in all material respects as of the date of
delivery, accompanied by a certificate executed by an officer of Borrower and
substantially in the form of the Perfection Certificate attached to the
Agreement (it being understood and agreed that no such update shall serve to
cure any existing Event of Default, including any Event of Default resulting
from any failure to provide any such disclosure to Agent on an earlier date or
any breach of any earlier made representation and/or warranty).         Promptly
upon (but in no event later than two Business Days after) delivery or receipt,
as applicable, thereof   (p) Copies of any and all written notices (including
notices of default or acceleration), reports and other deliveries received by or
on behalf of any Loan Party from or sent by or on behalf of any Loan Party to,
any holder, agent or trustee with respect to any Subordinated Debt (in such
holder's, agent's or trustee's capacity as such).

 

 D-2 

 

 

Exhibit A

 

Form of NOTICE OF BORROWING

 

[letterhead of Borrower]

 

EXWORKS CAPITAL FUND I, L.P., as Agent

333 W. Wacker Drive, Suite 1620

Chicago, IL 60606

Attention: Andy Hall

 

Ladies and Gentlemen:

 

Please refer to the Loan and Security Agreement dated as of July 25, 2106 (as
amended, restated or otherwise modified from time to time, the "Loan Agreement")
among the undersigned, as Borrower, the Loan Party Obligors (as defined therein)
party thereto, the Lenders (as defined therein) party thereto and EXWORKS
CAPITAL FUND I, L.P., as Agent. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Loan Agreement. This
notice is given pursuant to Section 2.3 of the Loan Agreement and constitutes a
representation by each Loan Party Obligor that the conditions specified in
Section 4 of the Loan Agreement have been satisfied. Without limiting the
foregoing, (i) each of the representations and warranties set forth in the Loan
Agreement and in the other Loan Documents is true and correct in all respects as
of the date hereof (or to the extent any representations or warranties are
expressly made solely as of an earlier date, such representations and warranties
shall be true and correct as of such earlier date), both before and after giving
effect to the Revolving Loans requested hereby, and (ii) no Default or Event of
Default is in existence, both before and after giving effect to the Revolving
Loans requested hereby.

 

Borrower, on behalf of itself and each other Loan Party Obligor, hereby requests
a borrowing under the Loan Agreement as follows:

 

The aggregate amount of the proposed borrowing is $[______________]. The
requested borrowing date for the proposed borrowing (which is a Business Day) is
[______________], [____].

 

Borrower has caused this Notice of Borrowing to be executed and delivered by its
officer thereunto duly authorized on [_____________].

 

 

NXT-ID, INC.



        By:     Title:  

 



 Ex. A-1 

 

 

Exhibit B

 

closing checklist

 

[Attached]

 

 Ex. B-1 

 

 

Exhibit C

 

FORM OF COMPLIANCE CERTIFICATE

 

[letterhead of Borrower]

 

To:EXWORKS CAPITAL FUND I, L.P., as Agent

333 W. Wacker Drive, Suite 1620

Chicago, IL 60606

Attention: Andy Hall

 

Re: Compliance Certificate dated _______________

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement dated as of July
25, 2016 (as amended, restated or otherwise modified from time to time, the
"Loan Agreement") by and among among the undersigned, as Borrower, the Loan
Party Obligors (as defined therein) party thereto, the Lenders (as defined
therein) party thereto and EXWORKS CAPITAL FUND I, L.P., as Agent. Capitalized
terms used in this Compliance Certificate have the meanings set forth in the
Loan Agreement unless specifically defined herein.

 

Pursuant to Section 7.15 of the Loan Agreement, the undersigned Chief Financial
Officer of Borrower hereby certifies (solely in his capacity as an officer or
Borrower and not in his individual capacity) that:

 

1. The financial statements of the Loan Parties for the ___ -month period ending
_____________ attached hereto have been prepared in accordance with GAAP and
fairly present the financial condition of the Loan Parties for the periods and
as of the dates specified therein.

 

2. As of the date hereof, there does not exist any Default or Event of Default.

 

3. Borrower is in compliance with the applicable financial covenants contained
in Section 9 of the Loan Agreement for the periods covered by this Compliance
Certificate. Attached hereto are statements of all relevant facts and
computations in reasonable detail sufficient to evidence Borrower's compliance
with such financial covenants, which computations were made in accordance with
GAAP.

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this __ day of _______________, ______.

 

  NXT-ID, INC.       By:     Name:     Title: Chief Financial Officer

 

 

 Ex. C-1 

 

 

Exhibit D

 

FORM OF BORROWING BASE CERTIFICATE

 

[Attached]

 

 Ex. D-1 

 

 

Exhibit E

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance Agreement (this "Agreement") is entered into as
of __________, 20__ by and between the Assignor named on the signature page
hereto ("Assignor") and the Assignee named on the signature page hereto
("Assignee"). Reference is made to the Loan and Security Agreement dated as of
July 25, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the "Loan Agreement") among NXT-ID, INC., a Delaware corporation
("Borrower"), the parties thereto as Loan Party Obligors, ExWorks Capital Fund
I, L.P., as Agent for the Lenders ("Agent") and the financial institutions from
time to time party thereto as lenders ("Lenders"). Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to them in the Loan
Agreement.

 

Assignor and Assignee agree as follows:

 

1. Assignor hereby sells and assigns to Assignee, and Assignee hereby purchases
and assumes from Assignor the interests set forth on the schedule attached
hereto, in and to Assignor's rights and obligations under the Loan Agreement as
of the Effective Date (as defined below). Such purchase and sale is made without
recourse, representation or warranty except as expressly set forth herein.

 

2. Assignor (i) represents that as of the Effective Date, that it is the legal
and beneficial owner of the interests assigned hereunder free and clear of any
adverse claim, (ii) makes no other representation or warranty and assumes no
responsibility with respect to any statement, warranties or representations made
in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement, any Financing Agreements or any other instrument or document
furnished pursuant thereto; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower,
any other Loan Party, or any other Person or the performance or observance by
Borrower or any other Loan Party of its Obligations under the Loan Agreement or
the Loan Documents or any other instrument or document furnished pursuant
thereto.

 

3. Assignee (i) represents and warrants that it is legally authorized to enter
into this Agreement; (ii) confirms that it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant thereto and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (iii) agrees that it will, independently and without reliance
upon Agent, Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement;
(iv) appoints and authorizes Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Agreement as are delegated to Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all
obligations which by the terms of the Loan Agreement are required to be
performed by it as a Lender; (vi) represents that on the date of this Agreement
it is not presently aware of any facts that would cause it to make a claim under
the Loan Agreement; and (vii) if organized under the laws of a jurisdiction
outside the United States, attaches the forms required by Section 13(e) of the
Loan Agreement.

 



 Ex. E-1 

 

 

4. The effective date for this Agreement shall be as set forth on the schedule
attached hereto (the "Effective Date"). Following the execution of this
Agreement, it will be delivered to Agent for acceptance and recording by Agent
pursuant to the Loan Agreement.

 

5. Upon such acceptance and recording, from and after the Effective Date,
(i) Assignee shall be a party to the Loan Agreement and, to the extent provided
in this Assignment Agreement, have the rights and obligations of a Lender
thereunder and (ii) Assignor shall, to the extent provided in this Agreement,
relinquish its rights (other than indemnification rights) and be released from
its obligations under the Loan Agreement.

 

6. Upon such acceptance and recording, from and after the Effective Date, Agent
shall make all payments in respect of the interest assigned hereby (including
payments of principal, interest, fees and other amounts) to Assignee. Assignor
and Assignee shall make all appropriate adjustments in payments for periods
prior to the Effective Date with respect to the making of this assignment
directly between themselves.

 

7. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.

 

[Signature Page Follows]

 

 Ex. E-2 

 

 

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.

 

 

ASSIGNOR:



                    By:           Name:     Title:          

ASSIGNEE:

                    By:           Name:     Title:           Consented to:      
EXWORKS CAPITAL FUND I, L.P., as Agent         By:           Name:     Title:  
        [NXT-ID, INC., as Borrower         By:           Name:     Title:  ]

 



 Ex. E-3 

 

 

Schedule to Assignment and Acceptance Agreement

 

Assignor: _________________________ Assignee: _________________________
Effective Date: _________________, 20__

 

Loan and Security Agreement dated as of July 25, 2016 among NXT-ID, INC., a
Delaware corporation, as Borrower, the parties thereto as Loan Party Obligors,
ExWorks Capital Fund I, L.P., as Agent for the Lenders and the financial
institutions from time to time party thereto as Lenders, as amended or otherwise
modified from time to time

 

Interests Assigned:

 

Commitment/Loan  Revolving Commitment Amount  Assignor Amounts  $        
Amounts Assigned  $  Assignee Amounts (post-assignment)  $

 



 

 

Assignee Information:

 

Address for Notices:



  Address for Payments:                 Bank:         ABA #:   Attention:    
Account #:   Telephone:     Name of   Telecopy:     Account:         For further
        credit to:         Account#:         Reference:         Attention:  

 

 

 Ex. E-4

